Exhibit 10.85
EXECUTION COUNTERPART
TERM LOAN AGREEMENT,
dated as of April 29, 2009,
ITC HOLDINGS CORP.,
as the Borrower,
VARIOUS FINANCIAL INSTITUTIONS AND OTHER
PERSONS FROM TIME TO TIME PARTIES HERETO,
as the Lenders,
JPMORGAN CHASE BANK, N.A.
as the Administrative Agent,
J.P. MORGAN SECURITIES INC.
as Sole Lead Arranger and Sole Bookrunner,
PNC BANK, NATIONAL ASSOCIATION
as Syndication Agent

 



--------------------------------------------------------------------------------



 



         
ARTICLE 1 DEFINITIONS
    5  
1.1 Defined Terms
    5  
1.2 Accounting Terms; GAAP
    16  
ARTICLE 2 AMOUNT AND TERMS OF CREDIT
    17  
2.1 Commitments
    17  
2.2 Maximum Number of Borrowings, LIBOR Periods
    17  
2.3 Notice of Borrowing
    17  
2.4 Disbursement of Funds
    18  
2.5 Repayment of Loans; Evidence of Debt
    18  
2.6 Changes in Type of Loan
    19  
2.7 Pro Rata Borrowings
    20  
2.8 Interest and Fees
    20  
2.9 LIBOR Periods
    21  
2.10 Increased Costs, Illegality, etc.
    22  
2.11 Compensation
    24  
2.12 Change of Lending Office
    24  
2.13 Notice of Certain Costs
    24  
ARTICLE 3 FEES
    25  
3.1 Administrative Agent Fees
    25  
3.2 Other Agreed Fees
    25  
ARTICLE 4 PAYMENTS
    25  
4.1 Prepayments
    25  
4.2 Method and Place of Payment
    25  
4.3 Net Payments
    26  
4.4 Computations of Interest
    29  
ARTICLE 5 CONDITIONS PRECEDENT
    29  
ARTICLE 6 REPRESENTATIONS AND WARRANTIES
    30  
6.1 Organizational Status
    30  
6.2 Capacity, Power and Authority
    31  
6.3 No Violation
    31  
6.4 Litigation
    31  
6.5 Governmental Approvals
    31  
6.6 True and Complete Disclosure
    32  

i 



--------------------------------------------------------------------------------



 



         
6.7 Financial Condition; Financial Statements
    32  
6.8 Tax Returns and Payments
    32  
6.9 Environmental Matters
    33  
6.10 Properties
    33  
6.11 Pension and Welfare Plans
    33  
6.12 Regulations U and X
    33  
6.13 Investment Company Act
    33  
6.14 No Material Adverse Change
    34  
6.15 Deemed Repetition of Representations and Warranties
    34  
ARTICLE 7 AFFIRMATIVE COVENANTS
    34  
7.1 Information Covenants
    34  
7.2 Books, Record and Inspections
    36  
7.3 Maintenance of Insurance
    37  
7.4 Payment of Taxes
    37  
7.5 Organizational Existence
    37  
7.6 Compliance with Statutes, Obligations, etc.
    37  
7.7 Good Repair
    37  
7.8 Transactions with Affiliates
    38  
7.9 End of Fiscal Years; Fiscal Quarters
    38  
7.10 Use of Proceeds
    38  
7.11 Changes in Business
    38  
ARTICLE 8 NEGATIVE COVENANTS
    38  
8.1 Limitation on Liens
    39  
8.2 Limitation on Fundamental Changes
    40  
8.3 Limitation on Dividends
    41  
8.4 Debt to Capitalization Ratio
    41  
8.5 Limitation on Sale-Lease Back Transactions
    41  
ARTICLE 9 EVENTS OF DEFAULT
    42  
9.1 Payments
    42  
9.2 Representations, etc.
    42  
9.3 Covenants
    42  
9.4 Default Under Other Agreements
    42  
9.5 Bankruptcy, etc.
    43  

ii 



--------------------------------------------------------------------------------



 



         
9.6 Non-ownership of Material Subsidiaries
    43  
9.7 Judgments
    43  
9.8 Change of Ownership
    44  
9.9 Pension Plans
    44  
9.10 Remedies
    44  
9.11 Remedies Cumulative
    44  
ARTICLE 10 THE ADMINISTRATIVE AGENT
    45  
ARTICLE 11 MISCELLANEOUS
    47  
11.1 Amendments and Waivers
    47  
11.2 Notices
    47  
11.3 No Waiver; Cumulative Remedies
    49  
11.4 Survival of Representations and Warranties
    49  
11.5 Payment of Expenses and Taxes
    49  
11.6 Successors and Assigns; Participations and Assignments
    51  
11.7 Replacements of Lenders under Certain Circumstances
    53  
11.8 Set-off, Etc.
    54  
11.9 Marshalling; Payments Set Aside
    55  
11.10 Counterparts
    55  
11.11 Severability
    55  
11.12 Integration
    55  
11.13 Governing Law
    56  
11.14 Submission to Jurisdiction; Waivers
    56  
11.15 Acknowledgements
    56  
11.16 Waivers of Jury Trial
    57  
11.17 Confidentiality
    57  
11.18 Treatment of Loans
    57  
11.19 USA PATRIOT Act
    58  

iii 



--------------------------------------------------------------------------------



 



     
SCHEDULES:
   
 
   
Schedule I
  Commitments
Schedule II
  Environmental Matters
Schedule III
  Pension and Welfare Matters
Schedule IV
  Outstanding Liens on Closing Date
 
   
EXHIBITS:
   
 
   
Exhibit A
  Form of Notice of Borrowing
Exhibit B
  Form of Notice of Continuation
Exhibit C
  Form of Closing Certificate
Exhibit D
  Form of Compliance Certificate

iv 



--------------------------------------------------------------------------------



 



     TERM LOAN AGREEMENT, dated as of April 29, 2009, among ITC HOLDINGS CORP.,
a Michigan corporation (the “Borrower”), various financial institutions and
other Persons from time to time parties hereto as lenders (each a “Lender” and,
collectively, the “Lenders”) and JPMORGAN CHASE BANK, N.A. (“JPMCB”), as
administrative agent (in such capacity, the “Administrative Agent”).
     The Borrower has requested that the Lenders make term loans to it in an
aggregate principal amount not exceeding $100,000,000. The Lenders are prepared
to make such loans upon the terms and conditions hereof, and, accordingly, the
parties hereto agree as follows:
ARTICLE 1
DEFINITIONS
     As used herein, the following terms shall have the meanings specified in
this Article 1 unless the context otherwise requires (it being understood that
defined terms in this Agreement shall include in the singular number the plural
and in the plural the singular):
     1.1 Defined Terms.
     “ABR” shall mean, for any day, a rate per annum equal to the greater of
(a) the rate of interest (however designated) established by the Administrative
Agent as its prime rate in effect on such day at its principal office in New
York, New York, (b) the Federal Funds Effective Rate in effect on such day plus
0.5% and (c) LIBOR for a one month LIBOR Period (the “Relevant LIBOR Rate”) on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1%; provided that, for the avoidance of doubt, the Relevant
LIBOR Rate for any day shall be based on the rate appearing on the Reuters Page
LIBOR01 (or on any successor or substitute page thereof, or any successor
thereto or substitute thereof, providing rate quotations comparable to those
currently provided on such page, as determined by the Administrative Agent from
time to time for purposes of providing quotations of interest rates applicable
to dollar deposits in the London interbank market) at approximately 11:00 a.m.
London time on such day. Any change in the ABR due to a change in any of the
foregoing rates shall be effective as of the opening of business on the
effective date of such change in such rate.
     “ABR Loan” shall mean each Loan bearing interest at the rate provided in
Section 2.8(a).
     “Administrative Agent” shall have the meaning provided in the preamble to
this Agreement and shall include such other financial institution as may be
appointed as the successor administrative agent in the manner and to the extent
described in Article 10.
     “Administrative Questionnaire” shall mean an Administrative Questionnaire
in a form supplied by the Administrative Agent.
     “Affiliate” shall mean, with respect to any Person, (a) any other Person
directly or indirectly controlling, controlled by, or under direct or indirect
common control with such Person, and (b) any other Person in which such Person
directly or indirectly through Subsidiaries has a 10% or greater equity
interest. A Person shall be deemed to control a Person if such Person possesses,
directly or indirectly, the power (i) to vote 10% or more of the Voting Stock
having ordinary voting power for the election of directors (or the equivalent)
of such other Person or

5



--------------------------------------------------------------------------------



 



(ii) to direct or cause the direction of the management and policies of such
other Person, whether through the ownership of Capital Stock, by contract or
otherwise.
     “Agreement” shall mean this Term Loan Agreement, as the same may be
amended, modified, supplemented, restated or replaced from time to time.
     “Applicable Margin” shall mean, for any day, the applicable rate per annum
set forth below based upon the ratings by Moody’s and S&P, respectively,
applicable on such day to the Borrower’s non-credit-enhanced long term senior
unsecured debt:

                      Applicable Margin Borrower’s Debt   LIBOR     Rating:  
Loan   ABR Loan
Category 1
BBB+/Baal or higher
    2.50 %     1.50 %
Category 2
BBB/Baa2
    3.00 %     2.00 %
Category 3
BBB-/Baa3
    3.50 %     2.50 %
Category 4
BB+/Bal or lower
    4.00 %     3.00 %

     For purposes of this definition, (i) if the ratings established by Moody’s
and S&P shall fall within different Categories, the Applicable Margin shall be
based on the higher of the two ratings unless (a) one of the two ratings is two
or more Categories lower than the other, in which case the Applicable Margin
shall be determined by reference to the Category next below the higher of the
two Categories or (b) one of the two ratings is in Category 4, in which case the
Applicable Margin shall be determined by reference to the lower rating, (ii) if
only one rating is available from either Moody’s or S&P, then such rating shall
be used to determine the applicable Category, (iii) if neither Moody’s nor S&P
shall have in effect a rating for the Borrower’s non-credit-enhanced long term
senior unsecured debt, then Category 4 above shall apply, and (iv) if the
ratings established or deemed to have been established by Moody’s and S&P shall
be changed (other than as a result of a change in the rating system of Moody’s
or S&P), such change shall be effective as of the date on which it is first
announced by the applicable rating agency. Each change in the Applicable Margin
shall apply during the period commencing on the effective date of such change
and ending on the date immediately preceding the effective date of the next such
change. If the rating system of Moody’s or S&P shall change, or if either such
rating agency shall cease to be in the business of rating corporate debt
obligations, the Borrower and the Lenders shall negotiate in good faith to amend
this definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the

- 6 -



--------------------------------------------------------------------------------



 



effectiveness of any such amendment, the Applicable Margin shall be determined
by reference to the rating most recently in effect prior to such change or
cessation.
     “Approved Fund” shall mean any Person (other than a natural person) that is
or will be engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by a Lender, an Affiliate of a
Lender or an entity or an Affiliate of an entity that administers or manages a
Lender.
     “Arranger” shall mean J.P. Morgan Securities Inc.
     “Assignee” shall have the meaning provided in Section 11.6(b)(i).
     “Assignment and Acceptance” shall mean the assignment and acceptance
agreement delivered by each Assignee pursuant to
Section 11.6(a)(ii).
     “Assignment Effective Date” shall have the meaning provided in
Section 11.6(b)(ii).
     “Attributable Value” shall mean, with respect to any Sale and Leaseback
Transaction, as of the time of determination, the lesser of (i) the sale price
of the property or assets so leased multiplied by a fraction the numerator of
which is the remaining portion of the base term of the lease included in such
Sale and Leaseback Transaction and the denominator of which is the base term of
such lease, and (ii) the total obligation (discounted to present value at the
rate of interest specified by the terms of such lease) of the lessee for rental
payments (other than amounts required to be paid on account of property taxes as
well as maintenance, repairs, insurance, water rates and other items which do
not constitute payments for property rights) during the remaining portion of the
base term of the lease included in such Sale and Leaseback Transaction.
     “Authorized Officer” shall mean the Chief Executive Officer, the President,
any Executive Vice-President, any Senior Executive Vice President, any Senior
Vice-President, the Chief Financial Officer, the Treasurer or General Counsel of
the Borrower or any other senior officer of the Borrower designated as such in
writing to the Administrative Agent by the Borrower.
     “Bankruptcy Code” shall have the meaning provided in Section 9.5.
     “Borrower” shall have the meaning provided in the recitals to this
Agreement.
     “Borrowing” shall mean (i) the incurrence of one Type of Loan (in the case
of LIBOR Loans, having the same LIBOR Period) on a single given date by delivery
of a Notice of Borrowing or (ii) the conversion or continuation of any Loan (in
the case of each LIBOR Loan, having the same LIBOR Period) on a given date by
delivery of a Notice of Continuation. All ABR Loans shall be deemed to be part
of a single Borrowing.
     “Business” shall have the meaning provided in Section 7.11.
     “Business Day” shall mean (a) for all purposes other than as covered by
clause (b) below, any day excluding Saturday, Sunday and any day that shall be
in the City of New York a

- 7 -



--------------------------------------------------------------------------------



 



legal holiday or a day on which banking institutions are authorized or required
by law or other governmental actions to close, and (b) with respect to all
notices and determinations in connection with, and payments of principal and
interest on, LIBOR Loans, any day that is a Business Day described in clause
(a) excluding any day that shall be in the City of London a legal holiday or a
day on which banking institutions are authorized or required by law or other
governmental actions to close.
     “Capital Lease”, as applied to any Person, shall mean any lease of any
property (whether real, personal or mixed) by that Person as lessee that, in
conformity with GAAP, is, or is required to be, accounted for as a finance lease
obligation on the balance sheet of that Person.
     “Capital Stock” shall mean common shares, preferred shares or other
equivalent equity interests (howsoever designated) of capital stock of a
corporation, equity preferred or common interests or membership interests in a
limited liability company, limited or general partnership interests in a
partnership or any other equivalent of such ownership interest.
     “Capitalized Lease Obligations” shall mean, as applied to any Person, all
obligations under Capital Leases of such Person and its Subsidiaries, in each
case taken at the amount thereof accounted for as liabilities in accordance with
GAAP.
     “Change of Ownership” shall mean and be deemed to have occurred if (i) any
person or group (within the meaning of the Securities and Exchange Act of 1934,
as amended, and the rules of the Securities and Exchange Commission thereunder)
shall become, directly or indirectly, the beneficial owner of capital stock
representing more than 35% of the ordinary voting power represented by the
issued and outstanding Voting Stock of the Borrower; and/or (ii) a majority of
the incumbent directors of the Borrower ceases to be persons who were either
(x) directors of the Borrower on the Closing Date or (y) new directors (such
persons being called herein “New Members”) appointed or nominated for election
by one or more persons who were members of the board of directors of the
Borrower on the Closing Date or who were appointed or nominated by one or more
such New Members whether or not they were members on the Closing Date.
     “Closing Date” shall mean the date hereof.
     “Code” shall mean the Internal Revenue Code of 1986, and the regulations
thereunder, in each case as amended, reformed or otherwise modified from time to
time.
     “Commitment” shall mean, as to each Lender, the obligation of such Lender
(on or subject to the terms and conditions hereof) to make a Loan to the
Borrower pursuant to Section 2.1 in a principal amount up to but not exceeding
the amount set forth opposite the name of such Lender on Schedule I or in any
Assignment and Acceptance to which such Lender is a party (as such commitment
may be reduced or increased from time to time pursuant to assignments by or to
such Lender in accordance with Section 11.6).
     “Commitment Percentage” shall mean, at any time, for each Lender, the
percentage obtained by dividing (a) the aggregate outstanding amount of such
Lender’s Loans by (b) the aggregate outstanding principal amount of all Loans
(or, if no Loans are outstanding, the

- 8 -



--------------------------------------------------------------------------------



 



percentage obtained by dividing (x) such Lender’s Commitment by (y) the
aggregate amount of the Commitments of all Lenders).
     “Compliance Certificate” shall have the meaning provided in Section 7.1(c).
     “Confidential Information” shall have the meaning provided in
Section 11.17.
     “Consolidated Capitalization” shall mean consolidated total assets less
consolidated non-interest bearing current liabilities, all as shown on the
Borrower’s most recently delivered audited consolidated balance sheet prepared
in accordance with GAAP.
     “Control”, “Controls” and “Controlled”, when used with respect to any
Person, shall mean the power to direct the management and policies of such
Person, directly or indirectly, whether through ownership of Voting Stock, by
contract or otherwise.
     “Controlled Group” shall mean all members of a controlled group of
corporations and all members of a controlled group of trades or businesses
(whether or not incorporated) under common control which, together with the
Borrower, are treated as a single employer under Section 414(b) or 414(c) of the
Code or Section 4001 of ERISA.
     “Debt to Capitalization Ratio” shall mean, as of any date of determination,
the ratio of (a) Total Debt for the relevant Test Period to (b) Total
Capitalization for such Test Period.
     “Default” shall mean any event, act or condition that with notice or lapse
of time, or both, would constitute an Event of Default.
     “Defaulting Lender” shall mean any Lender with respect to which a Lender
Default is in effect.
     “Dollars” and “$” shall mean lawful currency of the United States.
     “Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, notices of
non-compliance, investigations (other than internal reports prepared by the
Borrower or any of its Subsidiaries (a) in the ordinary course of such Person’s
business or (b) as required in connection with a financing transaction or an
acquisition or disposition of real estate) or proceedings relating in any way to
any Environmental Law or any permit issued, or any approval given, under any
such Environmental Law (hereinafter, “Claims”), including (i) any and all Claims
by governmental or regulatory authorities for enforcement, cleanup, removal,
response, remedial or other actions or damages pursuant to any applicable
Environmental Law and (ii) any and all Claims by any third party seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from Hazardous Materials or arising from alleged
injury or threat of injury to health, safety (with respect to Hazardous
Materials or conditions in the environment) or the environment.
     “Environmental Law” shall mean any applicable federal, provincial, state,
foreign or local statute, law, rule, regulation, ordinance, code and rule of
common law now or hereafter in effect and in each case as amended, and any
binding judicial or administrative interpretation

- 9 -



--------------------------------------------------------------------------------



 



thereof, including any binding judicial or administrative order, consent decree
or judgment, relating to the environment, human health or safety (with respect
to Hazardous Materials or conditions in the environment) or Hazardous Materials.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute thereto of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to Sections of ERISA also refer to any successor Sections thereto.
     “Event of Default” shall have the meaning provided in Article 9.
     “Federal Funds Effective Rate” shall mean, for any day, the weighted
average of the per annum rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average of the quotations for the day of such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.
     “Fees” shall mean all amounts payable pursuant to, or referred to in,
Article 3.
     “Finance Parties” shall mean the Administrative Agent and the Lenders.
     “F.R.S. Board” shall mean the Board of Governors of the Federal Reserve
System or any successor thereto.
     “GAAP” shall mean generally accepted accounting principles in the United
States as in effect from time to time.
     “Governmental Authority” shall mean any nation or government, any state or
other political subdivision thereof, and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.
     “Guarantee Obligations” shall mean, as to any Person, any obligation of
such Person guaranteeing or intended to guarantee any Indebtedness of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person, whether or not contingent, (a) to
purchase any such Indebtedness or any property constituting direct or indirect
security therefor, (b) to advance or supply funds (i) for the purchase or
payment of any such Indebtedness or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such
Indebtedness of the ability of the primary obligor to make payment of such
Indebtedness or (d) otherwise to assure or hold harmless the owner of such
Indebtedness against loss in respect thereof; provided that, the term “Guarantee
Obligations” shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guarantee
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the Indebtedness in respect of which such Guarantee Obligation is made
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good

- 10 -



--------------------------------------------------------------------------------



 



faith or, if the Guarantee Obligation is expressly limited to a specified
amount, such specified amount.
     “Hazardous Material” shall mean (a) any petroleum or petroleum products,
radioactive materials, friable asbestos, urea formaldehyde foam insulation,
transformers or other equipment that contain dielectric fluid containing
regulated levels of polychlorinated biphenyls, and radon gas; (b) any chemicals,
materials or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
waste”, “restricted hazardous waste”, “toxic substances”, “toxic pollutants”,
“contaminants”, or “pollutants”, or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
exposure to which is prohibited, limited or regulated by any Governmental
Authority.
     “Hostile Take-Over Bid” shall mean an offer to purchase a controlling
interest in any Person by the Borrower or any of its Subsidiaries or in which
the Borrower or any of its Subsidiaries is involved, in respect of which the
board of directors (or equivalent governing body for such entity) of the target
entity has recommended against acceptance of such offer to the target entity’s
shareholders or equity holders or which is similarly opposed or contested.
     “including” and “include” shall mean including without limiting the
generality of any description preceding such term, and, for purposes of this
Agreement, the parties hereto agree that the rule of ejusdem generis shall not
be applicable to limit a general statement, which is followed by or referable to
an enumeration of specific matters, to matters similar to the matters
specifically mentioned.
     “Indebtedness” of any Person shall mean (a) all indebtedness of such Person
for borrowed money, (b) the deferred purchase price of assets or services that
in accordance with GAAP would be classified as a liability on the balance sheet
of such Person, (c) the face amount of all letters of credit issued for the
account of such Person and, without duplication, all drafts drawn thereunder,
(d) all Indebtedness of a second Person secured by any Lien on any property
owned by such first Person, whether or not such Indebtedness has been assumed,
(e) all Capitalized Lease Obligations of such Person, (f) all existing payment
obligations of such Person under interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts and other similar agreements, (g) all existing
payment obligations of such Person under commodity future contracts and other
similar agreements and (h) without duplication, all Guarantee Obligations of
such Person; provided that, Indebtedness shall not include current payables and
accrued expenses, in each case arising in the ordinary course of business.
     “ITC” shall mean International Transmission Company, a Michigan corporation
and Subsidiary of the Borrower.
     “ITC First Mortgage Indenture” shall mean the First Mortgage and Deed of
Trust, dated as of July 15, 2003, between ITC and BNY Midwest Trust Company, as
trustee thereunder, as the same may be amended, supplemented or otherwise
modified and in effect from time to time.

- 11 -



--------------------------------------------------------------------------------



 



     “ITC Midwest” shall mean ITC Midwest LLC, a Michigan limited liability
company and Subsidiary of the Borrower.
     “ITC Midwest First Mortgage Indenture” shall mean the First Mortgage Deed
of Trust dated as of January 14, 2008 between ITC Midwest LLC and The Bank of
New York Trust Company, N.A., as trustee thereunder, as the same may be amended,
supplemented or otherwise modified and in effect from time to time.
     “Lender” and “Lenders” shall have the respective meanings provided in the
preamble to this Agreement.
     “Lender Default” shall mean a Lender having notified the Administrative
Agent and/or the Borrower that it does not intend to comply with the obligations
under Section 2.1(a) as a result of the control of such Lender being assumed by
any regulatory authority or the appointment of a receiver or conservator with
respect to such Lender at the direction or request of any regulatory agency or
authority.
     “LIBOR” shall mean, for any LIBOR Period, the offered rate for deposits in
Dollars for a period equal to or nearest the number of days in such LIBOR Period
which appears on Reuters Page LIBOR01 at or about 11:00 a.m., London time, two
Business Days prior to the beginning of such LIBOR Period, provided that, if
such rate is not made available by Reuters, the “LIBOR Rate” shall mean, with
respect to each day during the relevant LIBOR Period, the rate per annum
(rounded upwards, if necessary, to the nearest 1/16 of 1%) notified to the
Administrative Agent by the Administrative Agent’s London branch as the rate at
which Dollar deposits are offered by the Administrative Agent’s London branch to
prime banks at or about 11:00 a.m., London time, two Business Days prior to the
beginning of such LIBOR Period in the London interbank market for delivery on
the first day of such LIBOR Period, for a period approximately equal to the
number of days in such LIBOR Period and in an amount comparable to the aggregate
principal amount of the LIBOR Loans subject to such LIBOR Period.
     “LIBOR Loan” shall mean each Loan bearing interest at the rate provided in
Section 2.8(b).
     “LIBOR Period” shall mean, with respect to a Loan, the interest period
selected by the Borrower for such Loan in accordance with Section 2.9.
     “Lien” shall mean any mortgage, pledge, security interest, hypothecation,
assignment by way of security, lien (statutory or other) or similar encumbrance
(including any agreement to give any of the foregoing, any conditional sale or
other title retention agreement or any lease in the nature thereof).
     “Loan” shall have the meaning provided in Section 2.1.
     “Material Adverse Effect” shall mean a circumstance or condition affecting
the business, assets, operations, properties or financial condition of the
Borrower and its Subsidiaries taken as a whole that would materially adversely
affect the ability of the Borrower to perform its obligations under this
Agreement.

- 12 -



--------------------------------------------------------------------------------



 



     “Material Subsidiary” shall mean, as at any date, a Subsidiary (the
“Subject Subsidiary”), including its subsidiaries, which meet any of the
following conditions:
     (a) The Borrower’s and its other Subsidiaries’ investments in and advances
to the Subject Subsidiary and its Subsidiaries exceeds 10% of the total assets
of the Borrower and its Subsidiaries consolidated as of the end of the then most
recently completed fiscal year; or
     (b) The Borrower’s and its other Subsidiaries’ proportionate share of the
total assets (after intercompany eliminations) of the Subsidiary exceeds 10% of
the total assets of the Borrower and its Subsidiaries consolidated as of the end
of the then most recently completed fiscal year; or
     (c) The Borrower’s and its other Subsidiaries’ equity in the income from
continuing operations before income taxes, extraordinary items and cumulative
effect of a change in accounting principles of the Subject Subsidiary and its
Subsidiaries exceeds 10% of such income of the Borrower and its Subsidiaries
consolidated for the then most recently completed fiscal year.
     “Maturity Date” shall mean the second anniversary of the Closing Date.
     “METC” shall mean Michigan Electric Transmission Company, LLC, a Michigan
limited liability company.
     “METC First Mortgage Indenture” shall mean the First Mortgage Indenture,
dated as of December 10, 2003, between METC and JPMorgan Chase Bank, N.A., as
Trustee, as the same may be amended, supplemented or otherwise modified from
time to time.
     “Minimum Borrowing Amount” shall mean $500,000.
     “Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by
merger or consolidation to its business.
     “Net Tangible Assets” shall mean the amount shown as consolidated total
assets on the Borrower’s most recently delivered audited consolidated balance
sheet prepared in accordance with GAAP, less the following: (i) intangible
assets including, without limitation, such items as goodwill, trademarks,
tradenames, patents and unamortized debt discount and expense and other
regulatory assets carried as an asset on such balance sheet; and
(ii) appropriate adjustments, if any, on account of minority interests.
     “Non-U.S. Lender” shall mean any Lender that is not a “United States
person”, as defined under Section 7701(a)(30) of the Code.
     “Notice of Borrowing” shall mean a Notice of Borrowing provided pursuant
Section 2.3(a), substantially in the form of Exhibit A.
     “Notice of Continuation” shall have the meaning provided in Section 2.6(a).

- 13 -



--------------------------------------------------------------------------------



 



     “Organic Document” shall mean, relative to any Person, its certificate of
incorporation, by-laws, certificate of partnership, partnership agreement,
certificate of formation, limited liability agreement, operating agreement and
all shareholder agreements, voting trusts and similar arrangements applicable to
any of such Person’s Capital Stock.
     “Participant” shall have the meaning provided in Section 11.6(c).
     “Pension Plan” shall mean a “pension plan”, as such term is defined in
Section 3(2) of ERISA, which is subject to Title IV of ERISA (other than a
multiemployer plan as defined in Section 4001(a)(3) of ERISA), and to which the
Borrower or any corporation, trade or business that is, along with the Borrower,
a member of a Controlled Group, is a contributing employer or a sponsor.
     “Permitted Liens” shall mean (a) Liens for taxes, assessments, customs
duties or governmental charges or claims not yet due or which are being
contested in good faith and by appropriate proceedings for which appropriate
provisions have been established in accordance with GAAP; (b) Liens in respect
of property or assets of the Borrower or any of its Subsidiaries imposed by law,
such as carriers’, warehousemen’s and or mechanics’ Liens, and other similar
Liens arising in the ordinary course of business and Liens arising under zoning
laws and ordinances and municipal bylaws and regulations, in each case so long
as such Liens arise in the ordinary course of business and do not individually
or in the aggregate have a Material Adverse Effect; (c) Liens arising out of
pledges or deposits under workmen’s compensation laws or similar legislation and
Liens of judgments thereunder which are not currently dischargeable, or good
faith deposits in connection with bids, tenders, contracts (other than for the
payment of money) or leases to which the Borrower or any Subsidiary is a party,
or deposits to secure public or statutory obligations of the Borrower or any
Subsidiary, or deposits in connection with obtaining or maintaining
self-insurance or to obtain the benefits of any law, regulation or arrangement
pertaining to unemployment insurance, old age pensions, social security or
similar matters, or deposits of cash or obligations of the United States of
America to secure surety, appeal or customs bonds to which the Borrower or any
Subsidiary is a party, or deposits in litigation or other proceedings such as,
but not limited to, interpleader proceedings, and, to the extent not securing
Indebtedness, other similar obligations incurred in the ordinary course of
business; (d) easements, rights-of-way, restrictive covenants or agreements,
minor defects or irregularities in title and other similar charges or
encumbrances not interfering in any material respect with the business of the
Borrower and its Subsidiaries taken as a whole; and (e) to the extent not
securing Indebtedness, (i) liens arising from judgments or decrees in
circumstances not constituting an Event of Default under Section 9.7;
(ii) ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of its Subsidiaries are located; (iii) any
interest or title of a lessor or secured by a lessor’s interest under any lease
not prohibited by this Agreement; (iv) liens incurred by the licensing of
trademarks by the Borrower or any of its Subsidiaries to others in the ordinary
course of business; and (v) leases or subleases granted to others, not
interfering in any material respect with the business of the Borrower and its
Subsidiaries taken as a whole.
     “Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any Governmental Authority.

- 14 -



--------------------------------------------------------------------------------



 



     “Real Estate” shall have the meaning provided in Section 7.1(e).
     “Register” shall have the meaning provided in Section 11.6(c).
     “Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
     “Required Lenders” shall mean, at any date, Lenders having or holding
Commitment Percentages aggregating more than 50%.
     “Requirement of Law” shall mean, as to any Person, the Certificate of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule, regulation, guideline, policy or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or
assets or to which such Person or any of its property or assets is subject and
whether or not having the force of law.
     “Sale and Leaseback Transaction” shall have the meaning provided in
Section 8.5.
     “S&P” shall mean Standard & Poor’s Ratings Service or any successor by
merger or consolidation to its business.
     “Securities Act” shall mean the Securities Act of 1933, as amended.
     “Subsidiary” of any Person shall mean and include (a) any corporation more
than 50% of whose stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock or issued share capital of any
class or classes of such corporation shall have or might have voting power by
reason of the happening of any, contingency) is at the time owned by such Person
directly or indirectly through Subsidiaries and (b) any partnership,
association, joint venture or other entity in which such Person directly or
indirectly through Subsidiaries has more than a 50% equity interest and more
than a 50% voting interest at the time and (c) any other corporation,
partnership, joint venture or other entity (i) the accounts of which would be
consolidated with those of such Person in such Person’s consolidated financial
statements if such statements were prepared in accordance with GAAP and
(ii) that is controlled (as defined in clause (b) of the definition of such term
in the definition of the term “Affiliate”) by such Person. Unless otherwise
expressly provided, all references herein to a “Subsidiary” shall mean a
Subsidiary of the Borrower.
     “Successor Borrower” shall have the meaning provided in Section 8.1(a).
     “Taxes” shall have the meaning provided in Section 4.3(a)(i).
     “Test Period” shall mean, for any determination under this Agreement, the
four consecutive fiscal quarters of the Borrower then last ended.

- 15 -



--------------------------------------------------------------------------------



 



     “Total Capitalization” shall mean, as of any date of determination, the
sum, without duplication, of (a) Total Debt and (b) the total stockholder’s
equity of the Borrower as determined in accordance with GAAP; provided that the
term “Total Capitalization” shall exclude the non-cash effects of the March 31,
2006 FAS Statement titled “Employers’ Accounting for Defined Pension and
Postretirement Plans”.
     “Total Debt” shall mean, as of any date of determination, (a) the sum,
without duplication, of (i) all Indebtedness of the Borrower and its
Subsidiaries for borrowed money outstanding on such date, (ii) all Capitalized
Lease Obligations of the Borrower and its Subsidiaries outstanding on such date
and (iii) all Indebtedness of the Borrower and its Subsidiaries of the types
described in clauses (b) and (d) of the definition of Indebtedness (but in the
case of clause (d), only to the extent such Indebtedness is assumed by the
Borrower or any Subsidiary), all calculated on a consolidated basis in
accordance with GAAP and to the extent reflected as Indebtedness on the
consolidated balance sheet of the Borrower in accordance with GAAP minus (b) the
aggregate amount of cash held by the Borrower and its Subsidiaries as at such
date and included in the cash accounts listed on the consolidated balance sheet
of the Borrower and its Subsidiaries and deposited with the Administrative Agent
to the extent the use thereof for application to payment of Indebtedness of the
Borrower and its Subsidiaries is not prohibited by law or any contract to which
the Borrower or any of its Subsidiaries is a party (but in each case excluding
equity securities that are mandatorily redeemable 91 or more days after the
Maturity Date and that are classified as hybrid securities by Moody’s and/or
S&P).
     “Transactions” shall mean the execution, delivery and performance by the
Borrower of this Agreement, including the borrowing of the Loans and the use of
the proceeds thereof.
     “Type” shall mean as to any Loan, its nature as an ABR Loan or a LIBOR
Loan.
     “United States” and “US” shall mean the United States of America.
     “Voting Stock” shall mean Capital Stock of a Person which carries voting
rights or the right to Control such Person under any circumstances; provided
that Capital Stock which carries the right to vote or Control conditionally upon
the happening of an event shall not be considered Voting Stock until the
occurrence of such event and then only during the continuance of such event.
     “Welfare Plan” shall mean a “welfare plan”, as such term is defined in
Section 3(1) of ERISA.
     1.2 Accounting Terms; GAAP.
     Except as otherwise expressly provided herein, all terms of an accounting
or financial nature shall be construed in accordance with GAAP, as in effect
from time to time; provided that, if the Borrower notifies the Administrative
Agent that the Borrower requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the date hereof in GAAP or in
the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the

- 16 -



--------------------------------------------------------------------------------



 



basis of GAAP as in effect and applied immediately before such change shall have
become effective until such notice shall have been withdrawn or such provision
amended in accordance herewith.
ARTICLE 2
AMOUNT AND TERMS OF CREDIT
     2.1 Commitments.
     (a) Subject to and upon the terms and conditions herein set forth, each
Lender severally agrees to make a loan or loans (each a “Loan” and,
collectively, the “Loans”) to the Borrower on the Closing Date in Dollars in an
aggregate principal amount up to but not exceeding such Lender’s Commitment and,
as to all Lenders, in an aggregate principal amount not less than the Minimum
Borrowing Amount and not more than $100,000,000. Loans may, at the option of the
Borrower, be incurred and maintained as, and/or converted into, ABR Loans or
LIBOR Loans (provided that all Loans made by each of the Lenders pursuant to the
same Borrowing shall, unless otherwise specifically provided herein, consist
entirely of Loans of the same Type).
     (b) The Borrower shall use the proceeds from the Loans for general
corporate purposes of the Borrower and its Subsidiaries; provided that,
notwithstanding any of the foregoing, none of the proceeds from the Loans may be
used to finance any Hostile Take-Over Bid.
     2.2 Maximum Number of Borrowings, LIBOR Periods.
     At no time under this Agreement shall there be outstanding more than one
Type of Borrowing (except as contemplated by Section 2.10(b)) or more than three
Borrowings of LIBOR Loans.
     2.3 Notice of Borrowing.
     (a) If the Borrower desires to borrow the Loans hereunder, it shall give
the Administrative Agent at an office of the Administrative Agent from time to
time notified by the Administrative Agent to the Borrower (but initially the
office set forth for the Administrative Agent in
Section 11.2(a)(ii)), (i) in the case of LIBOR Loans, a written Notice of
Borrowing (or telephonic notice promptly confirmed in writing) prior to
10:00 a.m. (New York time) at least three Business Days prior to the Closing
Date and (ii) in the case of ABR Loans, a written Notice of Borrowing (or
telephonic notice promptly confirmed in writing) prior to 10:00 a.m. (New York
time) on the Closing Date. The Notice of Borrowing shall be irrevocable and
shall specify (i) the aggregate principal amount of the Loans to be made
pursuant to such Borrowing, (ii) whether such borrowing shall consist of ABR
Loans or LIBOR Loans, (iii) if such Borrowing shall consist of LIBOR Loans, the
LIBOR Period to be initially applicable thereto and (iv) the number and location
of the account to which funds are to be disbursed. The Administrative Agent
shall promptly give each Lender written notice (or telephonic notice promptly
confirmed in writing) of the proposed Borrowing of Loans, of such Lender’s
proportionate share thereof and of the other matters covered by the related
Notice of Borrowing.

- 17 -



--------------------------------------------------------------------------------



 



     (b) Without in any way limiting the obligation of the Borrower to confirm
in writing any notice it may give hereunder by telephone, the Administrative
Agent may act prior to receipt of written confirmation without liability upon
the basis of such telephonic notice believed by the Administrative Agent in good
faith to be from an Authorized Officer of the Borrower. In each such case the
Borrower hereby waives the right to dispute the Administrative Agent’s record of
the terms of any such telephonic notice.
     2.4 Disbursement of Funds.
     (a) No later than 12:00 Noon (New York time) on the date specified in the
Notice of Borrowing, each Lender will make available its pro rata portion, if
any, of each Borrowing requested to be made on such date in the manner provided
below.
     (b) Each Lender shall make available all amounts it is to fund under any
Borrowing in immediately available funds to the Administrative Agent at the
office of the Administrative Agent set forth in Section 11.2(a)(ii), and the
Administrative Agent will make available to the Borrower by depositing such
funds as specified in the Notice of Borrowing, the aggregate of the amounts so
made available. Unless the Administrative Agent shall have been notified by any
Lender prior to the date of such Borrowing that such Lender does not intend to
make available to the Administrative Agent its portion of the Borrowing or
Borrowings to be made on such date, the Administrative Agent may assume that
such Lender has made such amount available to the Administrative Agent on the
date of such Borrowing, and the Administrative Agent, in reliance upon such
assumption, may (in its sole discretion and without any obligation to do so)
make available to the Borrower a corresponding amount. If such corresponding
amount is not in fact made available to the Administrative Agent by such Lender
and the Administrative Agent has made available same to the Borrower, the
Administrative Agent shall be entitled to recover such corresponding amount from
such Lender. If such Lender does not pay such corresponding amount forthwith
upon the Administrative Agent’s demand therefor, the Administrative Agent shall
promptly notify the Borrower, and the Borrower shall immediately pay such
corresponding amount to the Administrative Agent. The Administrative Agent shall
also be entitled to recover from such Lender or the Borrower, as the case may
be, interest on such corresponding amount in respect of each day from the date
such corresponding amount was made available by the Administrative Agent to the
Borrower to the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (i) if paid by such Lender,
at the Federal Funds Effective Rate or (ii) if paid by the Borrower, the
then-applicable rate of interest, calculated in accordance with Section 2.8, for
the respective Loans.
     (c) Nothing in this Section 2.4 shall be deemed to relieve any Lender from
its obligation to fulfill its commitments hereunder or to prejudice any rights
that the Borrower may have against any Lender as a result of any default by such
Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its commitments
hereunder).
     2.5 Repayment of Loans; Evidence of Debt.
     (a) The Borrower shall, for the benefit of the Lenders, on the Maturity
Date, repay to the Administrative Agent the then-unpaid Loans.

- 18 -



--------------------------------------------------------------------------------



 



     (b) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of the Borrower to the
appropriate lending office of such Lender resulting from each Loan made by such
lending office of such Lender, including the amounts of principal and interest
payable and paid to such lending office of such Lender from time to time under
this Agreement.
     (c) The Administrative Agent shall maintain the Register pursuant to
Section 11.6, and a sub-account for each Lender, in which Register and
sub-accounts (taken together) shall be recorded (i) the amount of each Loan made
hereunder, the Type of each Loan made and the LIBOR Period applicable thereto,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder from the Borrower and
each Lender’s share thereof.
     (d) The entries made in the Register and accounts and subaccounts
maintained pursuant to paragraphs (b) and (c) of this Section shall, to the
extent permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations of the Borrower therein recorded; provided that the
failure of any Lender or the Administrative Agent to maintain such account, such
Register or such subaccount, as applicable, or any error therein, shall not in
any manner affect the obligation of the Borrower to repay (with applicable
interest) the Loans made to the Borrower by such Lender in accordance with the
terms of this Agreement. In the event that there is an inconsistency between the
accounts maintained by a Lender pursuant to Section 2.5(b) and the Register
maintained by the Administrative Agent pursuant to Section 11.6, the said
Register shall prevail.
     (e) All payments to be made by the Administrative Agent to any Lender
hereunder shall be made in accordance with the payment instructions of such
Lender set forth on the signature page of such Lender hereunder or, if such
Lender is an Assignee, set forth in the Assignment and Acceptance of such
Lender.
     2.6 Changes in Type of Loan.
     (a) Subject to Section 2.2, the Borrower shall have the option on any
Business Day to convert all of the outstanding principal amount of Loans of one
Type into a Borrowing of another permitted Type or to continue the outstanding
principal amount of any LIBOR Loans as LIBOR Loans for an additional LIBOR
Period; provided that (i) ABR Loans may not be converted into LIBOR Loans if a
Default or Event of Default is in existence on the date of the proposed
conversion and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such conversion,
(ii) LIBOR Loans may not be continued as LIBOR Loans for an additional LIBOR
Period if a Default or Event of Default is in existence on the date of the
proposed continuation and the Administrative Agent has or the Required Lenders
have determined in its or their sole discretion not to permit such continuation,
(iii) no LIBOR Period in excess of one month may be selected for any LIBOR Loan
if a Default or Event of Default is in existence on the date of the proposed
continuation and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such longer LIBOR
Period, (iv) Borrowings resulting from continuations or conversions pursuant to
this Section 2.6 shall be limited in number as provided in Section 2.2

- 19 -



--------------------------------------------------------------------------------



 



and (v) the outstanding principal amount of LIBOR Loans may not be converted
into ABR Loans until the end of the current LIBOR Period for such LIBOR Loan.
Each such continuation or conversion shall be effected by the Borrower by giving
the Administrative Agent at the location set forth in Section 11.2 prior to
10:00 a.m. (New York time) at least three Business Days’ prior written notice
substantially in the form of Exhibit B (or telephonic notice promptly confirmed
in writing) (each a “Notice of Continuation”) specifying the Loans to be so
continued or converted, the Type of Loans to be continued or converted into and,
if such Loans are to be converted or continued as LIBOR Loans, the LIBOR Period
to be initially applicable thereto. The Administrative Agent shall give each
Lender notice as promptly as practicable of any such proposed continuation or
conversion affecting any of its Loans.
     (b) If any Default or Event of Default is in existence at the time of any
proposed continuation of any LIBOR Loans and the Administrative Agent has or the
Required Lenders have determined in its or their sole discretion not to permit
such continuation, such LIBOR Loans shall be automatically converted on the last
day of the current LIBOR Period into ABR Loans.
     (c) If upon the expiration of any LIBOR Period in respect of LIBOR Loans,
the Borrower has failed to elect a new LIBOR Period to be applicable thereto as
provided in paragraph (a) above, the Borrower shall be deemed to have elected to
convert such Borrowing of LIBOR Loans into a Borrowing of ABR Loans effective as
of the expiration date of such current LIBOR Period.
     2.7 Pro Rata Borrowings.
     Each Borrowing of Loans under this Agreement shall be made by the Lenders
pro rata on the basis of their then-applicable Commitment Percentages. It is
understood that no Lender shall be responsible for any default by any other
Lender in its obligation to make Loans hereunder and that each Lender shall be
obligated to make the Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to fulfill its commitments hereunder.
     2.8 Interest and Fees.
     (a) The unpaid principal amount of each ABR Loan shall bear interest from
the date of the Borrowing thereof until maturity (whether by acceleration or
otherwise and both before and after default and judgment) at a rate per annum
that shall at all times be equal to the Applicable Margin for ABR Loans plus the
ABR in effect from time to time.
     (b) The unpaid principal amount of each LIBOR Loan shall bear interest from
the date of the Borrowing thereof until maturity (whether by acceleration or
otherwise and both before and after default and judgment) at a rate per annum
that shall at all times be equal to the Applicable Margin for LIBOR Loans plus
the relevant LIBOR.
     (c) If all or a portion of (i) the principal amount of any Loan or (ii) any
interest thereon or fees payable hereunder shall not be paid when due (whether
at the stated maturity, by acceleration or otherwise), such overdue amount shall
bear interest at a rate per annum that is (x) in the case of overdue principal,
equal to the rate that would otherwise be applicable thereto plus, to the extent
permitted by applicable law, 2.00% (after as well as before maturity and
judgment),

- 20 -



--------------------------------------------------------------------------------



 



(y) in the case of any overdue interest with respect to any Loan, equal to the
rate of interest applicable to such Loan plus, to the extent permitted by
applicable law, 2.00%, or (z) in the case of any other amounts owing hereunder,
equal to the rate of interest then applicable to Loans maintained as ABR Loans
plus 2.00%, in each case from and including the date of such non-payment to but
excluding the date on which such amount is paid in full (after as well as before
maturity and judgment). All interest payable pursuant to this Section 2.8(c)
shall be payable upon demand.
     (d) Interest on each Loan shall accrue from and including the date of any
Borrowing to but excluding the date of any repayment thereof and shall, except
as otherwise provided pursuant to Section 2.8(c), be payable (i) in respect of
each ABR Loan, quarterly in arrears on the last Business Day of each of March,
June, September and December, (ii) in respect of each LIBOR Loan, on the last
day of each LIBOR Period applicable thereto and, in the case of a LIBOR Period
in excess of three months, on each date occurring at three-month intervals after
the first day of such LIBOR Period, (iii) in respect of each Loan on any
prepayment (on the amount prepaid), at maturity (whether by acceleration or
otherwise) and, after such maturity, on demand.
     (e) All computations of interest hereunder shall be made in accordance with
Section 4.4.
     (f) The Administrative Agent, upon determining the interest rate for any
Borrowing of LIBOR Loans, shall promptly notify the Borrower and the relevant
Lenders thereof. Each such determination shall, absent clearly demonstrable
error, be final and conclusive and binding on all parties hereto.
     2.9 LIBOR Periods.
     At the time the Borrower gives a Notice of Borrowing or Notice of
Continuation in respect of the making of, or conversion into or continuation as,
a Borrowing of LIBOR Loans prior to 10:00 a.m. (New York time) on the third
Business Day prior to the applicable date of making or conversion or
continuation of such LIBOR Loans, the Borrower shall, subject to Section 2.2,
have the right to elect by giving the Administrative Agent written notice of (or
telephonic notice promptly confirmed in writing) the LIBOR Period applicable to
such Borrowing, which LIBOR Period shall, at the option of the Borrower, be one,
two, three or six months. Notwithstanding anything to the contrary contained
above:
     (a) the initial LIBOR Period for any Borrowing of LIBOR Loans shall
commence on the date of such Borrowing (including the date of any conversion
from a Borrowing of ABR Loans) and each LIBOR Period occurring thereafter in
respect of such Borrowing shall commence on the day on which the next preceding
LIBOR Period expires;
     (b) if any LIBOR Period relating to a Borrowing of LIBOR Loans begins on
the last Business Day of a calendar month or begins on a day for which there is
no numerically corresponding day in the calendar month at the end of such LIBOR
Period,

- 21 -



--------------------------------------------------------------------------------



 



such LIBOR Period shall end on the last Business Day of the calendar month at
the end of such LIBOR Period;
     (c) if any LIBOR Period would otherwise expire on a day that is not a
Business Day, such LIBOR Period shall expire on the next succeeding Business
Day; provided that if any LIBOR Period in respect of a LIBOR Loan would
otherwise expire on a day that is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such LIBOR Period
shall expire on the next preceding Business Day; and
     (d) the Borrower shall not be entitled to elect any LIBOR Period in respect
of any LIBOR Loan if such LIBOR Period would extend beyond the Maturity Date.
     2.10 Increased Costs, Illegality, etc.
     (a) In the event that any Lender shall have reasonably determined (which
determination shall, absent clearly demonstrable error, be final and conclusive
and binding upon all parties hereto):
     (i) on any date for determining LIBOR for a Borrowing of LIBOR Loans for
any LIBOR Period that by reason of any changes arising on or after the date
hereof affecting the London interbank market (x) deposits in Dollars in the
principal amounts of the Loans comprising such Borrowing are not readily
available to such Lender in the London interbank market or (y) adequate and fair
means do not exist for ascertaining the applicable interest rate on the basis
provided for in the definition of LIBOR; or
     (ii) at any time, that such Lender shall incur increased costs or
reductions in the amounts received or receivable hereunder with respect to any
LIBOR Loans (other than any such increase or reduction attributable to taxes)
because of (x) any change since the date hereof in any applicable law,
governmental rule, regulation, guideline or order (or in the interpretation or
administration thereof and including the introduction of any new law or
governmental rule, regulation, guideline or order), such as, for example, but
not limited to, a change in official reserve requirements (including any reserve
requirements specified under regulations issued from time to time by the F.R.S.
Board and then applicable to assets or liabilities consisting of and including
“Eurocurrency Liabilities” as therein defined), and/or (y) other circumstances
affecting the London interbank market; or
     (iii) at any time, that the making or continuance of any LIBOR Loan has
become unlawful by compliance by such Lender in good faith with any law,
governmental rule, regulation, guideline or order (or would conflict with any
such governmental rule, regulation, guideline or order not having the force of
law even though the failure to comply therewith would not be unlawful), or has
become impracticable as a result of a contingency occurring after the date
hereof that materially and adversely affects the London interbank market;
then, and in any such event, such Lender shall within a reasonable time
thereafter give notice (if by telephone confirmed in writing) to the Borrower
and to the Administrative Agent of such

- 22 -



--------------------------------------------------------------------------------



 



determination (which notice the Administrative Agent shall promptly transmit to
each of the other Lenders). Thereafter (x) in the case of clause (i) above,
LIBOR Loans shall no longer be available from such Lender (and such Lender’s
obligation to make such Loans shall be suspended) until such time as such Lender
notifies the Administrative Agent, the Borrower and the Lenders that the
circumstances giving rise to such notice by the Administrative Agent no longer
exist (which notice such Lender agrees to give at such time when such
circumstances no longer exist), and any Notice of Borrowing or Notice of
Continuation given by the Borrower with respect to LIBOR Loans that have not yet
been incurred shall be deemed, with respect to such Lender only, to be a Notice
of Borrowing or Notice of Continuation for ABR Loans, (y) in the case of clause
(ii) above, the Borrower shall pay to such Lender, promptly after receipt of
written demand therefor, such additional amounts (in the form of an increased
rate of, or a different method of calculating, interest or otherwise as such
Lender in its reasonable discretion shall determine) as shall be required to
compensate such Lender for such increased costs or reductions in amounts
receivable hereunder (it being agreed that a written notice as to the additional
amounts owed to such Lender, showing in reasonable detail the basis for the
calculation thereof, submitted to the Borrower by such Lender shall, absent
clearly demonstrable error, be final and conclusive and binding upon all parties
hereto) other than any such increase or reduction attributable to taxes and
(z) in the case of clause (iii) above, the Borrower shall take one of the
actions specified in Section 2.10(b) as promptly as possible and, in any event,
within the time period required by law.
     (b) At any time that any LIBOR Loan is affected by the circumstances
described in Section 2.10(a)(ii) or 2.10(a)(iii), the Borrower may (and in the
case of a LIBOR Loan affected pursuant to Section 2.10(a)(iii) shall) either
(i) if the affected LIBOR Loan is then being made pursuant to a borrowing or
conversion into a LIBOR Loan, cancel such borrowing or conversion by giving the
Administrative Agent telephonic notice (confirmed promptly in writing) thereof
on the same date that the Borrower was notified by a Lender pursuant to
Section 2.10(a)(ii) or
2.10(a)(iii), or (ii) if the affected LIBOR Loan is then outstanding, upon at
least three Business Days notice to the Administrative Agent, require the
affected Lender to convert each such LIBOR Loan into an ABR Loan; provided that
if more than one Lender is affected at any time, then all affected Lenders must
be treated in the same manner pursuant to this Section 2.10(b).
     (c) If, after the date hereof, the adoption of any applicable law, rule or
regulation regarding capital adequacy, or any change therein, or any change in
the interpretation or administration thereof by any Governmental Authority, or
compliance by a Lender or its parent with any request or directive made or
adopted after the date hereof regarding capital adequacy (whether or not having
the force of law) of any such Governmental Authority, has or would have the
effect of reducing the rate of return on such Lender’s or its parent’s capital
or assets as a consequence of such Lender’s commitments or obligations hereunder
to a level below that which such Lender or its parent could have achieved but
for such adoption, effectiveness, change or compliance (taking into
consideration such Lender’s or its parent’s policies with respect to capital
adequacy), then from time to time, promptly after demand by such Lender (with a
copy to the Administrative Agent), the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or its parent for
such reduction, it being understood and agreed, however, that a Lender shall not
be entitled to such compensation as a result of such Lender’s compliance with,
or pursuant to any request or directive to comply with, any such law, rule or
regulation as in effect on the date hereof. Each Lender, upon determining in
good faith

- 23 -



--------------------------------------------------------------------------------



 



that any additional amounts will be payable pursuant to this Section 2.10(c),
will give prompt written notice thereof to the Borrower, which notice shall set
forth in reasonable detail the basis of the calculation of such additional
amounts, although the failure to give any such notice shall not, subject to
Section 2.13, release or diminish any of the Borrower’s obligations to pay
additional amounts pursuant to this
Section 2.10(c) upon receipt of such notice.
     2.11 Compensation.
     If (a) any payment of principal of any LIBOR Loan, or any continuation of
any LIBOR Loan, is made by the Borrower (or a replacement Lender in the case of
Section 11.7) to or for the account of a Lender other than on the last day of
the LIBOR Period for such LIBOR Loan pursuant to Section 2.5, 2.6, 2.10, 4.1 or
11.7, as a result of acceleration of the maturity of the Loans pursuant to
Article 9 or for any other reason, (b) any Borrowing of LIBOR Loans is not made
as a result of a withdrawn Notice of Borrowing, (c) any ABR Loan is not
converted into a LIBOR Loan as a result of a withdrawn Notice of Continuation,
(d) any LIBOR Loan is not continued as a LIBOR Loan as a result of a withdrawn
Notice of Continuation or (e) any prepayment of principal of any LIBOR Loan is
not made as a result of a withdrawn notice of prepayment pursuant to
Section 4.1, the Borrower shall, after receipt of a written request by such
Lender (which request shall set forth in reasonable detail the basis for
requesting such amount), pay to the Administrative Agent for the account of such
Lender any amounts required to compensate such Lender for any additional losses,
costs or expenses that such Lender may reasonably incur as a result of such
payment, failure to convert, failure to continue or failure to prepay, including
any loss, cost or expense (excluding loss of anticipated profits) actually
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender to fund or maintain such LIBOR Loan.
     2.12 Change of Lending Office.
     Each Lender agrees that, upon the occurrence of any event giving rise to
the operation of Section 2.10(a)(ii), 2.10(a)(iii), 2.10(b) or 4.3 with respect
to such Lender, it will, if requested by the Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans affected by such event; provided that such
designation is made on such terms that such Lender and its lending office suffer
no economic, legal or regulatory disadvantage, with the object of avoiding the
consequence of the event giving rise to the operation of any such Section.
Nothing in this Section 2.12 shall affect or postpone any of the obligations of
the Borrower or the right of any Lender provided in Section 2.10 or 4.3.
     2.13 Notice of Certain Costs.
     Notwithstanding anything in this Agreement to the contrary, to the extent
any notice required by Section 2.10, 2.11 or 4.3 is given by any Lender more
than 180 days after such Lender has knowledge (or should have had knowledge) of
the occurrence of the event giving rise to the additional cost, reduction in
amounts, loss, tax or other additional amounts described in such Sections, such
Lender shall not be entitled to compensation under Section 2.10, 2.11 or 4.3, as
the case may be, for any such amounts incurred or accruing prior to the giving
of such notice to the Borrower.

- 24 -



--------------------------------------------------------------------------------



 



ARTICLE 3
FEES
     3.1 Administrative Agent Fees.
     The Borrower agrees to pay to the Administrative Agent, for the benefit of
the Administrative Agent, the fees for acting as administrative agent in the
amounts and on the dates previously agreed to in writing by the Borrower and the
Administrative Agent, as amended from time to time by agreement between the
Administrative Agent and the Borrower.
     3.2 Other Agreed Fees.
     The Borrower agrees to pay on the Closing Date to the Arranger, for the
benefit of the Lenders, the fees in the amounts previously agreed to in writing
by the Borrower and the Arranger.
ARTICLE 4
PAYMENTS
     4.1 Prepayments.
     The Borrower shall have the right to prepay any Borrowing, without premium
or penalty, in whole or in part at any time and from time to time. Such
prepayment of Loans shall be subject to the following conditions: (a) the
Borrower shall give the Administrative Agent written notice (or telephonic
notice promptly confirmed in writing) of its intent to make such prepayment, the
amount of such prepayment and (in the case of LIBOR Loans) the specific
Borrowing(s) to be prepaid, which notice shall be given by the Borrower no later
than 10:00 a.m. (New York time) three Business Days prior to the date of such
prepayment and shall promptly be transmitted by the Administrative Agent to each
of the Lenders; (b) each partial prepayment shall be in an amount that is a
multiple of $100,000 and in an aggregate principal amount of at least
$5,000,000; provided that no partial prepayment of LIBOR Loans made pursuant to
a single Borrowing shall reduce the outstanding LIBOR Loans made pursuant to
such Borrowing to an amount less than the Minimum Borrowing Amount for LIBOR
Loans; and (c) any prepayment of LIBOR Loans pursuant to this Section 4.1 on any
day other than the last day of a LIBOR Period applicable thereto shall be
subject to compliance by the Borrower with the applicable provisions of
Section 2.11; provided further that at the Borrower’s election in connection
with any prepayment pursuant to this Section 4.1, such prepayment shall not be
applied to any Loan of a Defaulting Lender. Each prepayment of a Borrowing shall
be applied ratably to the Loans included in the prepaid Borrowing.
     4.2 Method and Place of Payment.
     (a) Except as otherwise specifically provided herein, all payments to be
made by the Borrower under this Agreement shall be made, without set-off,
counterclaim or deduction of any kind, to the Administrative Agent for the
ratable account of all the Lenders not later than 12:00

- 25 -



--------------------------------------------------------------------------------



 



Noon (New York time) on the date when due. Such payments shall be made in
immediately available funds at the office of the Administrative Agent from time
to time notified by the Administrative Agent to the Borrower (but initially the
office set forth for the Administrative Agent in Section 11(a)(ii)), it being
understood that written or facsimile notice by the Borrower to the
Administrative Agent to make a payment from the funds in the Borrower’s account
at an office of the Administrative Agent shall constitute the making of such
payment to the extent of such funds held in such account. The Administrative
Agent will thereafter cause to be distributed on the same day (if payment was
actually received by the Administrative Agent prior to 2:00 p.m. (New York time)
on such day, otherwise the next Business Day) like funds relating to the payment
of principal or interest or Fees ratably to the Lenders entitled thereto. A
payment shall be deemed to have been made by the Administrative Agent on the
date on which it is required to be made under this Agreement if the
Administrative Agent has, on or before such date, taken steps to make such
payment in accordance with the regulations or operating procedures of the
clearing or settlement system used by the Administrative Agent in order to make
such payment.
     (b) Any payments under this Agreement that are made later than 2:00 p.m.
(New York time) shall be deemed to have been made on the next succeeding
Business Day. Whenever any payment to be made hereunder shall be stated to be
due on a day that is not a Business Day, the due date thereof shall be extended
to the next succeeding Business Day and, with respect to payments of principal,
interest shall be payable during such extension at the applicable rate in effect
immediately prior to such extension.
     4.3 Net Payments.
     (a) (i) All payments made by the Borrower under this Agreement shall be
made free and clear of, and without deduction or withholding for or on account
of, any current or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding (i) net
income taxes and franchise taxes (imposed in lieu of net income taxes) imposed
on the Administrative Agent or any Lender and (ii) any taxes imposed on the
Administrative Agent or any Lender as a result of a current or former connection
between the Administrative Agent or such Lender and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
the Administrative Agent or such Lender having executed, delivered or performed
its obligations or received a payment under, or enforced, this Agreement)
(“Taxes”) except to the extent that such deduction or withholding is required by
any applicable law, as modified by the administrative practice of any relevant
Governmental Authority then in effect. If any such Taxes are required to be
withheld from any amounts payable to the Administrative Agent or any Lender
hereunder, the Borrower shall:
     (A) promptly notify the Administrative Agent of such requirement;
     (B) promptly pay to the relevant Governmental Authority when due the full
amount required to be deducted or withheld (including the full amount of Taxes
required to be deducted or withheld from any additional amount paid by

- 26 -



--------------------------------------------------------------------------------



 



such Borrower to the Administrative Agent or such Lender under this Section
4.3(a);
     (C) as promptly as possible thereafter, forward to the Administrative Agent
and such Lender an official receipt (or a certified copy), or other
documentation reasonably acceptable to the Administrative Agent and such Lender,
evidencing such payment to such Governmental Authority; and
     (D) pay to the Administrative Agent or such Lender, in addition to the
payment to which the Administrative Agent or such Lender is otherwise entitled
under this Agreement, such additional amount as is necessary to ensure that the
net amount actually received by the Administrative Agent or such Lender (free
and clear of any such Taxes, whether assessed against the Borrower, the
Administrative Agent or such Lender) will equal the full amount the
Administrative Agent or such Lender would have received had no such deduction or
withholding been required.
     (ii) If the Borrower fails to pay to the relevant Governmental Authority
when due any Taxes that it was required to deduct or withhold under this
Section 4.3(a) in respect of any payment to or for the benefit of the
Administrative Agent or any Lender under this Agreement or fails to furnish the
Administrative Agent or such Lender, as applicable, with the documentation
referred to in Section 4.3(a) when required to do so, the Borrower shall
forthwith on demand fully indemnify the Administrative Agent or such Lender for
any incremental taxes, interest, costs or penalties that may become payable by
the Administrative Agent or such Lender as a result of such failure.
     (iii) The Borrower’s obligations under this Section 4.3(a) shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.
     (b) Notwithstanding Section 4.3(a), the Borrower shall not be required to
indemnify or pay any additional amounts in respect of withholding tax applicable
to any amount payable under this Agreement pursuant to Section 4.3(a) above to
any Non-U.S. Lender, except if any such Loans were assigned, participated or
transferred to such Non-U.S. Lender at the request of the Borrower or were
assigned, participated or transferred to such Non-U.S. Lender following the
occurrence of and during the continuance of an Event of Default pursuant to
Section 9.1 or 9.5.
     (c) Each Non-U.S. Lender shall:
     (i) deliver to the Borrower and the Administrative Agent two copies of
either (x) in the case of a Non-U.S. Lender claiming exemption from U.S. Federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, United States Internal Revenue Service Form
W-8BEN, (together with a certificate representing that such Non-U.S. Lender is
not a bank for purposes of Section 881(c) of the Code, is not a 10-percent
shareholder (within the meaning of Section 871(h)(3)(B) of the Code) of the
Borrower and is not a controlled foreign corporation

- 27 -



--------------------------------------------------------------------------------



 



related to the Borrower (within the meaning of Section 864(d)(4) of the Code)),
or (y) Internal Revenue Service Form W-8BEN or W-8ECI, in each case properly
completed and duly executed by such Non-U.S. Lender claiming complete exemption
from, or reduced rate of, U.S. Federal withholding tax on payments by the
Borrower under this Agreement;
     (ii) deliver to the Borrower and the Administrative Agent two further
copies of any such form or certification (or any applicable successor form) on
or before the date that any such form or certification expires or becomes
obsolete and after the occurrence of any event requiring a change in the most
recent form previously delivered by it to the Borrower; and
     (iii) obtain such extensions of time for filing and complete such forms or
certifications as may reasonably be requested in writing by the Borrower or the
Administrative Agent;
unless, in any such case, any change in treaty, law or regulation, has occurred
prior to the date on which any such delivery would otherwise be required that
renders any such form inapplicable or would prevent such Lender from duly
completing and delivering any such form with respect to it and such Lender so
advises the Borrower and the Administrative Agent. Each Person that shall become
a Participant pursuant to Section 11.6 or a Lender pursuant to Section 11.6
shall, upon the effectiveness of the related transfer, be required to provide
all the forms and statements required pursuant to this Section 4.3(c), provided
that in the case of a Participant such Participant shall furnish all such
required forms and statements to the Lender from which the related participation
shall have been purchased.
     (d) If the Borrower determines in good faith that a reasonable basis exists
for contesting any taxes for which indemnification has been demanded hereunder,
the relevant Lender or the Administrative Agent, as applicable, shall cooperate
with the Borrower in challenging such taxes at the Borrower’s expense if so
requested by the Borrower. If any Lender or the Administrative Agent, as
applicable, receives a refund of, or credit for, a Tax for which a payment has
been made by the Borrower pursuant to this Agreement, which refund or credit in
the good faith judgment of such Lender or the Administrative Agent, as the case
may be, is attributable to such payment made by the Borrower, then the Lender or
the Administrative Agent, as the case may be, shall reimburse the Borrower for
such amount as the Lender or the Administrative Agent, as the case may be,
determines to be the proportion of the refund or credit as will leave it, after
such reimbursement, in no better or worse position than it would have been in if
the payment had not been required. A Lender or Administrative Agent shall claim
any refund or credit that it determines is available to it, unless it concludes
in its reasonable discretion that it would be adversely affected by making such
a claim. Neither such Lender nor the Administrative Agent shall be obliged to
disclose any information regarding its tax affairs or computations to the
Borrower in connection with this paragraph (d) or any other provision of this
Section 4.3.

- 28 -



--------------------------------------------------------------------------------



 



     4.4 Computations of Interest.
     (a) All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the ABR at times when
the ABR is based on the prime rate of the Administrative Agent shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable ABR or LIBOR rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
     (b) All interest payments to be made under this Agreement shall be paid
without allowance or deduction for deemed re-investment or otherwise, both
before and after maturity and before and after default and/or judgment, if any,
until payment of the amount on which such interest is accruing, and interest
will accrue on overdue interest, if any.
     (c) The amount of costs and expenses required to be paid or reimbursed by
the Borrower pursuant to Section 11.5 or any other provision of this Agreement
shall bear interest until paid, as well after as before demand, default,
maturity and judgment, at the highest rate provided for in Section 2.8(c).
     (d) If interest is not paid on the indebtedness of the Borrower to the
Lenders hereunder, or any part thereof, as and when interest is due and payable
hereunder, unpaid interest shall bear interest until paid, as well after as
before demand, default, maturity and judgment, at the rates provided for in
Section 2.8(c).
ARTICLE 5
CONDITIONS PRECEDENT
     The effectiveness of Section 2.1(a) shall be subject to satisfaction of the
following conditions precedent on or before the Closing Date:
     (a) Credit Agreement. The Administrative Agent shall have received this
Agreement, executed and delivered by a duly authorized officer of each of the
parties hereto.
     (b) Closing Certificate. The Administrative Agent shall have received a
certificate of the Borrower, dated the Closing Date, substantially in the form
of Exhibit C, with appropriate insertions, executed by the President or any Vice
President and the Secretary or any Assistant Secretary of the Borrower.
     (c) Proceedings of the Borrower. The Administrative Agent shall have
received a copy of the resolutions, in form and substance satisfactory to the
Administrative Agent, of the Board of Directors of the Borrower (or a duly
authorized committee thereof) authorizing (a) the execution, delivery and
performance of this Agreement (and any agreements relating thereto) and (b) the
extensions of credit contemplated hereunder.
     (d) Organic Documents. The Administrative Agent shall have received true
and complete copies of the articles of incorporation and by-laws of the Borrower
and a

- 29 -



--------------------------------------------------------------------------------



 



certificate of good standing with respect to the Borrower issued by its
jurisdiction of incorporation or organization.
     (e) Fees and Expenses. The Administrative Agent shall have received the
fees referred to in Sections 3.1 and 3.2 to be received on the Closing Date and
such fees and expenses as the Borrower shall have agreed to pay to the
Administrative Agent in connection herewith.
     (f) Legal Opinions. The Administrative Agent shall have received in form
and substance reasonably satisfactory to it the executed legal opinions, each
dated the Closing Date, of (i) special New York counsel to the Borrower with
respect to the status and capacity of the Borrower, the due authorization,
execution and delivery of this Agreement by the Borrower, the validity, binding
effect, legality and enforceability of this Agreement, compliance with the
Organic Documents of the Borrower and with applicable law and such other matters
as the Arranger may reasonably request in form and substance satisfactory to the
Arranger, (ii) special Michigan counsel to the Borrower with respect to the
status and capacity of the Borrower, the due authorization, execution and
delivery of this Agreement by the Borrower, the validity, binding effect,
legality and enforceability of this Agreement, compliance with the Organic
Documents of the Borrower and with applicable law and such other matters as the
Arranger may reasonably request in form and substance satisfactory to the
Arranger and (iii) Milbank, Tweed, Hadley & McCloy LLP, special New York counsel
to the Arranger.
     (g) No Default; Representations and Warranties True and Correct. At the
time of making the Loans on the Closing Date and also after giving effect
thereto (i) there shall exist no Default or Event of Default and (ii) all
representations and warranties made by the Borrower contained herein shall be
true and correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the Closing Date
(except where such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date).
     (h) Notice of Borrowing. The Administrative Agent shall have received a
Notice of Borrowing (whether in writing or by telephone) meeting the
requirements of Section 2.3.
ARTICLE 6
REPRESENTATIONS AND WARRANTIES
     In order to induce the Lenders to enter into this Agreement and to make the
Loans as provided for herein, the Borrower (as to itself and each of its
Subsidiaries) makes the following representations and warranties to, and
agreements with, the Lenders, all of which shall survive the execution and
delivery of this Agreement and the making of the Loans.
     6.1 Organizational Status.
     The Borrower is validly organized and existing and in good standing under
the laws of the state or jurisdiction of its incorporation or organization, is
duly qualified to do business and is

- 30 -



--------------------------------------------------------------------------------



 



in good standing as a foreign entity in each jurisdiction where the nature of
its business requires such qualification (except where the failure to be so
qualified could not reasonably be expected to result in a Material Adverse
Effect), and has full power and authority and holds all requisite governmental
licenses, permits and other approvals to enter into and perform its obligations
under this Agreement, to own and hold under lease its property and to conduct
its business substantially as currently conducted by it.
     6.2 Capacity, Power and Authority.
     The Borrower has the capacity, power and authority to execute, deliver and
carry out the terms and provisions of this Agreement and has taken all necessary
action, partnership, corporate or otherwise, to authorize the execution,
delivery and performance of this Agreement. The Borrower has duly executed and
delivered this Agreement and this Agreement constitutes the legal, valid and
binding obligation of the Borrower enforceable in accordance with its terms,
except as the enforceability thereof may be limited by bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and subject to general
principles of equity.
     6.3 No Violation.
     Neither the execution, delivery nor performance by the Borrower of this
Agreement nor compliance with the terms and provisions thereof and the other
transactions contemplated therein will (a) contravene any applicable provision
of any material law, statute, rule, regulation, order, writ, injunction or
decree of any court or Governmental Authority, (b) result in any breach of any
of the terms, covenants, conditions or provisions of, or constitute a default
under, or result in the creation or imposition of (or the obligation to create
or impose) any Lien upon any of the property or assets of the Borrower or any of
its Subsidiaries pursuant to, the terms of any material indenture, loan
agreement, lease agreement, mortgage, deed of trust, agreement or other material
instrument to which the Borrower or any of its Subsidiaries is a party or by
which it or any of its property or assets is bound or (c) violate any provision
of the Borrower’s Organic Documents.
     6.4 Litigation.
     There are no actions, suits or proceedings pending or, to the knowledge of
the Borrower or any Subsidiary (after due internal inquiry), threatened with
respect to the Business, the Borrower or any of its Subsidiaries that could
reasonably be expected to result in a Material Adverse Effect.
     6.5 Governmental Approvals.
     No order, consent, approval, license, authorization, or validation of, or
filing, recording or registration with, or exemption by, or notice to, any
Governmental Authority (other than those that have been, or on the Closing Date
will be, obtained and in full force and effect) is required to authorize or is
required in connection with (a) the execution, delivery and performance of this
Agreement and (b) the legality, validity, binding effect or enforceability of
this Agreement.

- 31 -



--------------------------------------------------------------------------------



 



     6.6 True and Complete Disclosure.
     To the knowledge of the Borrower, after due inquiry:
     (a) All factual information and data (taken as a whole) heretofore or
contemporaneously furnished (other than any projections and pro forma financial
information), by or on behalf of the Borrower or any of its Subsidiaries or any
of their respective authorized consultants, agents or representatives in writing
to the Administrative Agent and/or any Lender on or before the Closing Date
(including all information contained in this Agreement) for purposes of or in
connection with this Agreement or any transaction contemplated herein was true
and complete in all material respects on the date as of which such information
or data is dated or certified and did not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements contained therein, taken as a whole, not materially misleading at
such time in light of the circumstances under which such statements were made.
     (b) The projections and pro forma financial information contained in the
information and data referred to in paragraph (a) above were prepared in good
faith based upon assumptions believed by such Persons to be reasonable at the
time made, it being recognized by the Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such projections may differ from the projected
results.
     6.7 Financial Condition; Financial Statements.
     The Borrower has heretofore furnished to the Lenders the consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of the fiscal
year ended December 31, 2008 and the related consolidated statement of
operations for such fiscal year, and the related consolidated statement of cash
flows for such fiscal year. Such financial statements present fairly in all
material respects the consolidated financial position and results of operations
and cash flows of the Borrower and its Subsidiaries as of such dates and for
such periods in accordance with GAAP consistently applied, subject to year-end
audit adjustments and the absence of footnotes.
     6.8 Tax Returns and Payments.
     Each of the Borrower and its Subsidiaries has filed all material tax
returns, domestic and foreign, required to be filed by it and has paid all
material taxes and assessments payable by it that have become due, other than
those not yet delinquent or contested in good faith. The Borrower and each of
its respective Subsidiaries have paid, or have provided adequate reserves (in
the good faith judgment of the management of the Borrower) in accordance with
GAAP for the payment of, all material income taxes applicable for all prior
fiscal years and for the current fiscal year to the Closing Date.

- 32 -



--------------------------------------------------------------------------------



 



     6.9 Environmental Matters.
     Except as set forth in Schedule II:
     (a) Other than instances of noncompliance that could not reasonably be
expected to have a Material Adverse Effect: (i) the Borrower and each of its
Subsidiaries are in compliance with all Environmental Laws in all jurisdictions
in which the Borrower and each of its Subsidiaries are currently doing business
(including having obtained all material permits required under Environmental
Laws) and (ii) the Borrower will comply and cause each of its Subsidiaries to
comply with all such Environmental Laws (including all permits required under
Environmental Laws); and
     (b) Neither the Borrower nor any of its Subsidiaries has treated, stored,
transported or disposed of Hazardous Materials at or from any currently or
formerly owned Real Estate or facility relating to its business in a manner that
could reasonably be expected to have a Material Adverse Effect.
     6.10 Properties.
     The Borrower and each of its Subsidiaries has good title to or a leasehold
or easement interest in all of its properties that are necessary for the
operation of its respective business as currently conducted and as proposed to
be conducted, free and clear in each case of all Liens (other than any Liens
permitted by this Agreement) except where the failure to have such good title
could not reasonably be expected to have a Material Adverse Effect.
     6.11 Pension and Welfare Plans.
     During the twelve-consecutive-month period prior to the Closing Date,
except as could not reasonably be expected have a Material Adverse Effect,
(a) no steps have been taken to terminate any Pension Plan, (b) no contribution
failure has occurred with respect to any Pension Plan sufficient to give rise to
a Lien under Section 302(f) of ERISA, (c) no condition exists or event or
transaction has occurred with respect to any Pension Plan which might result in
the incurrence by the Borrower or any member of the Controlled Group of any
liability, fine or penalty and (d) except as disclosed in Schedule III, neither
the Borrower nor any member of the Controlled Group has any contingent liability
with respect to any post-retirement benefit under a Welfare Plan, other than
liability for continuation coverage described in Part 6 of Title I of ERISA.
     6.12 Regulations U and X.
     Neither the making of any Loan hereunder nor the use of the proceeds
thereof will violate the provisions of F.R.S. Board Regulation U or
Regulation X.
     6.13 Investment Company Act.
     Neither the Borrower nor any of its Subsidiaries is an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

- 33 -



--------------------------------------------------------------------------------



 



     6.14 No Material Adverse Change.
     There has been no material adverse change in the business, assets,
operations, property or financial condition of the Borrower and its Subsidiaries
taken as a whole since December 31, 2008.
     6.15 Deemed Repetition of Representations and Warranties.
     The representations and warranties set out in Sections 6.1 to 6.13 (and
solely, in the case of the Closing Date, Section 6.14) inclusive will be deemed
to be repeated by the Borrower on the Closing Date and on the date of each
request by the Borrower for a conversion or continuation of a Borrowing and as
of the date on which a Successor Borrower assumes all of the obligations of the
Borrower under the Credit Documents pursuant to Section 8.2(a) (but after giving
effect to such assumption) except to the extent that on or prior to such date
(a) the Borrower has advised the Administrative Agent in writing of a variation
in any such representation or warranty, and (b) the Required Lenders have
approved such variation, and except where such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects as of such
earlier date.
ARTICLE 7
AFFIRMATIVE COVENANTS
     The Borrower (on its own behalf and on behalf of each of its Subsidiaries)
hereby covenants and agrees that on the Closing Date and thereafter, for so long
as this Agreement is in effect and until the Maturity Date:
     7.1 Information Covenants.
     The Borrower will furnish to each Lender and the Administrative Agent:
     (a) Annual Financial Statements. As soon as available and in any event on
or before the date that is 90 days after the end of each fiscal year of the
Borrower, the consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such fiscal year and the related consolidated statement of
operations and cash flows for such fiscal year prepared in accordance with GAAP,
setting forth comparative consolidated figures for the preceding fiscal year,
and certified by independent chartered accountants of recognized national
standing whose opinion shall not be qualified as to the scope of audit or as to
the status of the Borrower or any of its Subsidiaries as a going concern,
together in any event with a certificate of such accounting firm stating that in
the course of its regular audit of the business of the Borrower and its
Subsidiaries, which audit was conducted in accordance with generally accepted
auditing standards, such accounting firm has obtained no knowledge of any
Default or Event of Default relating to Section 8.4 that has occurred and is
continuing or, if in the opinion of such accounting firm such a Default or Event
of Default has occurred and is continuing, a statement as to the nature thereof
(which certificate may be limited to the extent required by accounting rules,
practices or guidelines).

- 34 -



--------------------------------------------------------------------------------



 



     (b) Quarterly Financial Statements. As soon as available and in any event
on or before the date that is 45 days after the end of each of the first three
fiscal quarters in each fiscal year of the Borrower, the consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such fiscal quarter
and the related consolidated statement of operations for such fiscal quarter and
for the elapsed portion of the fiscal year ended with the last day of such
fiscal quarter, and the related consolidated statement of cash flows for such
fiscal quarter and for the elapsed portion of the fiscal year ended with the
last day of such fiscal quarter, and setting forth comparative consolidated
figures for the related periods in the prior fiscal year or, in the case of such
consolidated balance sheet, for the last day of the prior fiscal year, and
prepared in accordance with GAAP, all of which shall be certified by an
Authorized Officer of the Borrower, subject to changes resulting from audit and
normal year-end audit adjustments.
     (c) Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Sections 7.1(a) and (b), a certificate of an
Authorized Officer of the Borrower in substantially the form of Exhibit D (a
“Compliance Certificate”) to the effect that no Default or Event of Default
exists or, if any Default or Event of Default does exist, specifying the nature
and extent thereof, which certificate shall be in form and detail satisfactory
to the Administrative Agent, acting reasonably, and setting forth the
calculations required to establish whether the Borrower was in compliance with
the provisions of Section 8.4 as at the end of such fiscal year or period, as
the case may be.
     (d) Notice of Default or Litigation. Promptly after an Authorized Officer
of the Borrower or any of its Subsidiaries obtains knowledge thereof, notice of
(i) the occurrence of any event that constitutes a Default or Event of Default,
which notice shall specify the nature thereof, the period of existence thereof
and what action the Borrower proposes to take with respect thereto and (ii) any
litigation or governmental proceeding pending or threatened against the Borrower
or any of its Subsidiaries that could reasonably be expected to result in a
Material Adverse Effect, together with a certificate of the Chief Financial
Officer of the Borrower (in detail reasonably satisfactory to the Administrative
Agent) setting forth the calculations required to establish whether the Borrower
and its Subsidiaries are in pro forma compliance with Section 8.4 of this
Agreement.
     (e) Environmental Matters. Promptly after an Authorized Officer of the
Borrower or any of its Subsidiaries obtains knowledge or notice of any one or
more of the following environmental matters, unless such environmental matters
would not, individually or when aggregated with all other such matters, be
reasonably expected to result in a Material Adverse Effect:
     (i) Any pending or threatened Environmental Claim against the Borrower or
any of its Subsidiaries or any Real Estate (as defined below);
     (ii) Any condition or occurrence that (x) results in non-compliance by the
Borrower or any of its Subsidiaries with any applicable Environmental Law or
(y) could reasonably be anticipated to form the basis of an Environmental Claim
against the Borrower or any of its Subsidiaries or any Real Estate;

- 35 -



--------------------------------------------------------------------------------



 



     (iii) Any condition or occurrence on any Real Estate that could reasonably
be anticipated to cause such Real Estate to be subject to any restrictions on
the ownership, occupancy, use or transferability of such Real Estate under any
Environmental Law; and
     (iv) The taking of any removal or remedial action in response to the actual
or alleged presence of any Hazardous Material on any Real Estate.
     All such notices shall describe in reasonable detail the nature of the
claim, investigation, condition, occurrence or removal or remedial action and
Borrower’s response thereto. The term “Real Estate” shall mean land, buildings
and improvements owned or leased by the Borrower or any of its Subsidiaries, but
excluding all operating fixtures and equipment, whether or not incorporated into
improvements.
     (f) Pension Plans. Promptly after an Authorized Officer of the Borrower or
any of its Subsidiaries obtains knowledge thereof where the liability,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect, notice of and copies of all documentation relating to
(i) the institution of any steps by any Person to terminate any Pension Plan,
(ii) the failure to make a required contribution to any Pension Plan if such
failure is sufficient to give rise to a Lien under Section 302(f) of ERISA,
(iii) the taking of any action with respect to a Pension Plan which could result
in the requirement that the Borrower or any of its Subsidiaries furnish a bond
or other security to such Pension Plan, or (iv) the occurrence of any event with
respect to any Pension Plan which could result in the incurrence by the Borrower
or any of its Subsidiaries of any material liability, fine or penalty.
     (g) Other Information. Promptly upon filing thereof, copies of any filings
or registration statements with, and reports to, any Governmental Authority in
any relevant jurisdiction by the Borrower or any of its Subsidiaries pursuant to
applicable securities laws (other than amendments to any registration statement
(to the extent such registration statement, in the form it becomes effective, is
delivered to the Lenders), exhibits to any registration statement) and copies of
all financial statements, proxy statements, notices and reports that the
Borrower or any of its Subsidiaries shall send to the holders of any publicly
issued securities of the Borrower and/or any of its Subsidiaries in their
capacity as such holders (in each case to the extent not theretofore delivered
to the Lenders pursuant to this Agreement) and, with reasonable promptness, such
other information (financial or otherwise) as the Administrative Agent on its
own behalf or on behalf of any Lender may reasonably request in writing from
time to time.
     7.2 Books, Record and Inspections.
     The Borrower will, and will cause each of its Subsidiaries to, (i) permit
officers and designated representatives of the Administrative Agent or the
Required Lenders to visit and inspect any of the properties or assets of the
Borrower and its Subsidiaries in whomever’s possession to the extent that it is
within the Borrower’s or such Subsidiary’s control to permit such inspection,
and to examine the books of account of the Borrower and any such Subsidiary and
discuss the affairs, finances and accounts of the Borrower and of any such
Subsidiary with,

- 36 -



--------------------------------------------------------------------------------



 



and be advised as to the same by, its and their officers and independent
accountants, and (ii) permit officers and designated representatives of Lenders
to view copies of contracts of the Borrower and its Subsidiaries (subject to
reasonable confidentiality arrangements established by the Borrower), all at
such reasonable times during normal business hours and intervals and to such
reasonable extent as the Administrative Agent, the Required Lenders or the
Lenders, as the case may be, may desire.
     7.3 Maintenance of Insurance.
     The Borrower will, and will cause each of its Subsidiaries to, at all times
maintain in full force and effect, with insurance companies that the Borrower
believes (in the good faith judgment of the management of the Borrower) are
financially sound and responsible at the time the relevant coverage is placed or
renewed, insurance in at least such amounts and against at least such risks (and
with such risk retentions) as are usually insured against in the same general
area by companies engaged in the same or a similar business.
     7.4 Payment of Taxes.
     The Borrower will pay and discharge, and will cause each of its
Subsidiaries to pay and discharge, all material taxes, assessments and
governmental charges or levies imposed upon it or upon its capital, income or
profits, or upon any properties belonging to it, prior to the date on which
material penalties attach thereto, and all lawful material claims that, if
unpaid, could reasonably be expected to become a material Lien upon any
properties of the Borrower or any of its Subsidiaries; provided that neither the
Borrower nor any of its Subsidiaries shall be required to pay any such tax,
assessment, charge, levy or claim that is being contested in good faith and by
proper proceedings if it has maintained adequate reserves (in the good faith
judgment of the management of the Borrower) with respect thereto in accordance
with GAAP.
     7.5 Organizational Existence.
     The Borrower will do, and will cause each of its Subsidiaries to do, or
cause to be done, all things necessary to preserve and keep in full force and
effect its existence and its corporate or other organizational rights and
authority, except to the extent that the failure to do so could not reasonably
be expected to have a Material Adverse Effect; provided that the Borrower and
its Subsidiaries may consummate any transaction permitted under Section 8.1.
     7.6 Compliance with Statutes, Obligations, etc.
     The Borrower will, and will cause each of its Subsidiaries to, comply with
all applicable laws, rules, regulations and orders (including Environmental
Laws), except to the extent the failure to do so could not reasonably be
expected to have a Material Adverse Effect.
     7.7 Good Repair.
     The Borrower will, and will cause each of its Subsidiaries to, ensure that
its properties and equipment used or useful in its business in whomever’s
possession they may be to the extent that it is within the Borrower’s or its
Subsidiary’s control to cause the same, are kept in good repair, working order
and condition, normal wear and tear excepted, and that from time to time

- 37 -



--------------------------------------------------------------------------------



 



there are made in such properties and equipment all needful and proper repairs,
renewals, replacements, extensions, additions, betterments and improvements
thereto, to the extent and in the manner customary for companies in similar
businesses and consistent with third party leases, except in each case to the
extent the failure to do so could not be reasonably expected to have a Material
Adverse Effect.
     7.8 Transactions with Affiliates.
     The Borrower will conduct, and will cause each of its Subsidiaries to
conduct, all transactions with any of its Affiliates on terms that are
substantially as favorable to the Borrower or such Subsidiary as it would obtain
in a comparable arm’s-length transaction with a Person that is not an Affiliate;
provided that the foregoing restrictions shall not apply to (a) transactions in
the ordinary course of business at prices and on terms and conditions not less
favorable to the Borrower or such Subsidiary than could be obtained on an arm’s
length basis from unrelated third parties, (b) transactions between and among
the Borrower and its wholly owned Subsidiaries that do not involve any other
Affiliate and (c) transactions permitted by Section 8.2.
     7.9 End of Fiscal Years; Fiscal Quarters.
     The Borrower will, for financial reporting purposes, cause (a) each of its,
and each of its Subsidiaries’, fiscal years to be comprised of twelve calendar
months ending on December 31 of each year and (b) each of its, and each of its
Subsidiaries’, fiscal quarters to end on dates consistent with such fiscal
year-end; provided that the Borrower may, upon written notice to the
Administrative Agent, change the financial reporting convention specified above
to any other financial reporting convention reasonably acceptable to the
Administrative Agent, in which case the Borrower and the Administrative Agent
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary in order to reflect such change in financial
reporting.
     7.10 Use of Proceeds.
     The Borrower will use the proceeds of all the Loans only for the purposes
set forth in Section 2.1(b).
     7.11 Changes in Business.
     From the Closing Date, the Borrower and its Subsidiaries taken as a whole
will not fundamentally and substantively alter the character of their business
taken as a whole from the business conducted by the Borrower and its
Subsidiaries taken as a whole on the Closing Date following the consummation of
the Transactions and other business activities incidental or related to any of
the foregoing (the “Business”).
ARTICLE 8
NEGATIVE COVENANTS
     The Borrower (on its own behalf and on behalf of each of its Subsidiaries)
hereby covenants and agrees that on the Closing Date and thereafter until the
Maturity Date:

- 38 -



--------------------------------------------------------------------------------



 



     8.1 Limitation on Liens.
     The Borrower will not, and will not permit any of its Subsidiaries to,
create, incur, assume or suffer to exist any Lien upon any property or assets of
any kind (real or personal, tangible or intangible) of the Borrower or any of
its Subsidiaries, whether now owned or hereafter acquired, except:
     (a) Permitted Liens;
     (b) Liens (i) on assets of ITC (of the same type as constitute collateral
under the ITC First Mortgage Indenture on the date hereof) to secure
Indebtedness of ITC under the ITC First Mortgage Indenture, (ii) on assets of
METC (of the same type as constitute collateral under the METC First Mortgage
Indenture on the date hereof) to secure Indebtedness of METC under the METC
First Mortgage Indenture, (iii) on assets of ITC Midwest (of the same type as
constitute collateral under the ITC Midwest First Mortgage Indenture on the date
hereof) to secure Indebtedness of ITC Midwest under the ITC Midwest First
Mortgage Indenture and (iv) on assets of any other Subsidiary (of the same type
that constitute collateral under the ITC First Mortgage Indenture, the METC
First Mortgage Indenture and/or the ITC Midwest First Mortgage Indenture on the
date hereof) to secure Indebtedness of any Subsidiary under any similar mortgage
bond indenture;
     (c) Liens existing on the Closing Date and as set out on Schedule IV;
     (d) Liens existing on the assets or Capital Stock of any Person that
becomes a Subsidiary, or existing on assets acquired; provided that such Liens
attach at all times only to the same assets that such Liens attached to and
secure only the same Indebtedness that such Liens secured, immediately prior to
such acquisition;
     (e) Liens in favor of the Borrower or any Subsidiary;
     (f) Liens in favor of the United States of America or any State thereof, or
any department, agency or instrumentality or political subdivision of the United
States of America or any State thereof or political entity affiliated therewith,
to secure partial, progress, advance or other payments, or other obligations,
pursuant to any contract or statute to secure any Indebtedness incurred for the
purpose of financing all or any part of the cost of acquiring, constructing or
improving property subject to such Liens (including Liens incurred in connection
with pollution control, industrial revenue or similar financings);
     (g) Liens on any property created, assumed or otherwise brought into
existence in contemplation of the sale or other disposition of the underlying
property, whether directly or indirectly, by way of share disposition or
otherwise; provided that 180 days from the creation of such Liens the Borrower
or the relevant Subsidiary shall have disposed of such property and any
Indebtedness secured by such Liens shall be without recourse to the Borrower or
any Subsidiary;
     (h) Rights of other Persons to take minerals, timber, gas, water or other
products produced by the Borrower or by other Persons on the property of the
Borrower;

- 39 -



--------------------------------------------------------------------------------



 



     (i) Liens created by or resulting from any litigation or other proceeding
which is being contested in good faith by appropriate proceedings, including
Liens arising out of judgments or awards against the Borrower or any Subsidiary
with respect to which the Borrower or such Subsidiary is in good faith
prosecuting an appeal or proceedings for review; or Liens that the Borrower or
any Subsidiary incurs for the purpose of obtaining a stay or discharge in the
course of any litigation or other proceeding to which the Borrower or such
Subsidiary is a party;
     (j) Liens which have been bonded for the full amount in dispute;
     (k) additional Liens so long as the aggregate outstanding principal amount
of the obligations so secured does not exceed the greater of (x) 10% of Net
Tangible Assets and (y) 10% of Consolidated Capitalization at any time;
     (l) Liens on any property acquired, constructed or improved by the Borrower
or any Subsidiary after the date hereof which are created or assumed
contemporaneously with such acquisition, construction or improvement, or within
270 days after the completion thereof, to secure or provide for the payment of
all or any part of the cost of such acquisition, construction or improvement
(including related expenditures capitalized for Federal income tax purposes in
connection therewith) incurred after the date hereof; and
     (m) the replacement, extension or renewal of any Lien permitted by clauses
(a) through (l) above upon or in the same assets theretofore subject to such
Lien or the replacement, extension or renewal (without increase in the amount or
change in any direct or contingent obligor except to the extent otherwise
permitted hereunder) of the Indebtedness secured thereby.
     8.2 Limitation on Fundamental Changes.
     The Borrower will not enter into any merger or consolidation, or liquidate,
wind up or dissolve itself (or suffer any liquidation or dissolution), or
convey, sell, lease, assign, transfer or otherwise dispose of, all or
substantially all its business units, assets or other properties, except that:
     (a) any Subsidiary of the Borrower or any other Person may be merged or
consolidated (including by way of liquidation or winding up) with or into the
Borrower; provided that (i) the Borrower shall be the continuing or surviving
entity or, so long as after giving effect to such merger or consolidation such
Person’s debt rating shall be in “Category 6” or higher, as determined pursuant
to the definition of “Applicable Margin”, the Person formed by or surviving any
such merger or consolidation (if other than the Borrower) shall be an entity
organized or existing under the laws of the United States or any State thereof,
(the Borrower or such Person, as the case may be, being herein referred to as
the “Successor Borrower”), (ii) the Successor Borrower shall expressly assume
all the obligations of the Borrower under this Agreement pursuant to a
supplement hereto in form and substance reasonably satisfactory to the
Administrative Agent, (iii) no Default or Event of Default is then existing and
no Default or Event of Default would result from

- 40 -



--------------------------------------------------------------------------------



 



the consummation of such merger or consolidation, (iv) the Borrower shall be in
compliance, on a pro forma basis after giving effect to such merger or
consolidation, with the covenants set forth in Section 8.4 as such covenants are
recomputed as at the last day of the most recently ended Test Period under each
such Section as if such merger or consolidation had occurred on the first day of
such Test Period, and (v) the Borrower shall have delivered to the
Administrative Agent an officer’s certificate, in form and substance reasonably
satisfactory to the Administrative Agent, certifying the compliance referred to
in clause (iv) above and stating that such merger or consolidation and such
supplement to this Agreement comply with this Agreement and a legal opinion (in
form and substance reasonably satisfactory to the Administrative Agent) with
respect to this Agreement to be delivered, if any, pursuant to clause
(ii) above; provided further that if the foregoing are satisfied, the Successor
Borrower (if other than the Borrower) will succeed to, and be substituted for,
the Borrower under this Agreement; and
     (b) the Borrower may enter into any merger or consolidation for the purpose
of changing its organizational form from a corporation to a limited liability
company or from a limited liability company to a corporation; provided that such
change has no adverse affect on the rights of the Finance Parties.
     8.3 Limitation on Dividends.
     If any Default or Event of Default then exists or would result therefrom,
the Borrower will not declare or pay any distributions (other than dividends
payable solely in its capital stock) or return any capital to its shareholders
or make any other distribution, payment or delivery of property or cash to its
shareholders as such, or redeem, retire, purchase or otherwise acquire, directly
or indirectly, for consideration, any of its Capital Stock or the Capital Stock
of any direct or indirect shareholder of the Borrower now or hereafter
outstanding (or any warrants for or options or stock appreciation rights in
respect of any of its Capital Stock), or set aside any funds for any of the
foregoing purposes, or permit any of its Subsidiaries to purchase or otherwise
acquire for consideration any Capital Stock of the Borrower, now or hereafter
outstanding (or any options or warrants or stock appreciation rights issued by
such Person with respect to its Capital Stock), provided that the Borrower may
take any of the actions in this Section 8.3 so long as after giving effect to
such action the Borrower’s debt rating shall be in “Category 3” or higher, as
determined pursuant to the definition of “Applicable Margin”.
     8.4 Debt to Capitalization Ratio.
     The Borrower will not permit the Debt to Capitalization Ratio to be greater
than 75% at any time on or after the Closing Date.
     8.5 Limitation on Sale-Leaseback Transactions.
     The Borrower will not enter into any sale-leaseback transaction (a “Sale
and Leaseback Transaction”) involving any of its property or assets whether now
owned or hereafter acquired, whereby the Borrower sells or otherwise transfers
such property or assets and thereafter leases or subleases such property or
assets or any part thereof or any other property or assets that the Borrower
intends to use for substantially the same purpose or purposes as the property or
assets

- 41 -



--------------------------------------------------------------------------------



 



sold or otherwise transferred unless (a) the Borrower would be entitled to incur
Indebtedness secured by a Lien on such property or assets pursuant to
Section 8.1 or (b) the Attributable Value of all Sale and Leaseback Transactions
entered into pursuant to this Section 8.5 does not exceed $20,000,000. A Sale
and Leaseback Transaction shall not be deemed to result in the creation of a
Lien.
ARTICLE 9
EVENTS OF DEFAULT
     Each of the following specified events or occurrences described in
Sections 9.1 through 9.9 below shall constitute an “Event of Default”:
     9.1 Payments.
     The Borrower shall (a) default in the payment when due of any principal of
the Loans or (b) default, and such default shall continue for five or more days,
in the payment when due of any interest on the Loans or any Fees or of any other
amounts owing hereunder.
     9.2 Representations, etc.
     Any representation, warranty or statement made or deemed made by the
Borrower herein or any certificate delivered or required to be delivered
pursuant hereto or thereto shall prove to be untrue in any material respect on
the date as of which made or deemed made (it being understood that, for purposes
of the foregoing, the truth of the representations and warranties set forth in
Section 6.6 shall be determined without reference to the knowledge of the
Borrower).
     9.3 Covenants.
     The Borrower shall (a) default in the due performance or observance by it
of any term, covenant or agreement contained in Section 7.1(d), Section 7.11 or
Article 8, or (b) default in the due performance or observance by it of any
term, covenant or agreement (other than those referred to in Section 9.1 or 9.2
or clause (a) of this Section 9.3) contained in this Agreement and such default
shall continue unremedied for a period of at least 30 days after the receipt of
written notice by the Borrower from the Administrative Agent or the Required
Lenders.
     9.4 Default Under Other Agreements.
     (a) The Borrower or any of its Subsidiaries shall (i) default in any
payment with respect to any Indebtedness, in excess of $15,000,000 in the
aggregate, beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created or (ii) default in the
observance or performance of any agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto beyond the period of grace, if any, provided in the instrument
or agreement under which such Indebtedness was created, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause, any such
Indebtedness to become due prior to its stated maturity; or

- 42 -



--------------------------------------------------------------------------------



 



     (b) without limiting the provisions of clause (a) above, any such
Indebtedness shall be declared to be due and payable, or required to be prepaid
other than by a regularly scheduled required prepayment or as a mandatory
prepayment, prior to the stated maturity thereof.
     9.5 Bankruptcy, etc.
     The Borrower or any Material Subsidiary shall commence a voluntary case
concerning itself under the Bankruptcy Code as now or hereafter in effect, or
any successor thereto or any similar legislation in any other applicable
jurisdiction (collectively, the “Bankruptcy Code”); or an involuntary case is
commenced against the Borrower or any Material Subsidiary and the petition or
application is not contested within 10 days after commencement of the case; or
an involuntary case is commenced against the Borrower or any Material Subsidiary
and the petition or application is not dismissed within 45 days after
commencement of the case; or a receiver, trustee, liquidator, custodian or
similar official is appointed for, or takes charge of, all or substantially all
of the property of the Borrower or any Material Subsidiary or the Borrower or
any Material Subsidiary commences any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to the Borrower or any Material Subsidiary itself; or there is
commenced against the Borrower or any Material Subsidiary any such proceeding
that remains undismissed for a period of 45 days; or the Borrower or any
Material Subsidiary is adjudicated insolvent or bankrupt; or any order of relief
or other order approving any such case or proceeding is entered; or the Borrower
or any Material Subsidiary makes a general assignment for the benefit of
creditors, files under the Bankruptcy Act or takes a similar action under the
Bankruptcy Act; or any corporate or similar action is taken by the Borrower or
any Material Subsidiary for the purpose of effecting any of the foregoing; or
the Borrower or any Material Subsidiary is unable to pay its debts as they fall
due, or makes a general assignment for the benefit of or a composition with its
creditors generally; or the Borrower or any Material Subsidiary takes any
corporate or similar action or other steps are taken or legal proceedings are
started for its winding-up, dissolution, administration or insolvent
re-organization or for the appointment of a liquidator, administrator or
administrative receiver of it.
     9.6 Non-ownership of Material Subsidiaries.
     The Borrower on any date is not the direct or (through its Subsidiaries)
indirect owner of 100% of the capital stock of or membership interests in, as
applicable, ITC or METC or at least 51% of the capital stock of or membership
interests in, as applicable, any of its other Material Subsidiaries.
     9.7 Judgments.
     One or more judgments or decrees shall be entered against the Borrower or
any of its Subsidiaries involving a liability of $15,000,000 or more in the
aggregate for all such judgments and decrees for the Borrower and its
Subsidiaries (to the extent not paid or fully covered by insurance provided by a
carrier not disputing coverage) and any such judgments or decrees shall not have
been satisfied, vacated, discharged or stayed or bonded pending appeal within
60 days from the entry thereof.

- 43 -



--------------------------------------------------------------------------------



 



     9.8 Change of Ownership.
     A Change of Ownership shall occur.
     9.9 Pension Plans.
     Any of the following events shall occur with respect to any Pension Plan:
(a) the institution of any steps by the Borrower or any other Person to
terminate a Pension Plan if, as a result of such termination, the Borrower or
any such member could be required to make a contribution to such Pension Plan,
or could reasonably expect to incur a liability or obligation to such Pension
Plan in respect of such termination; or (b) a contribution failure occurs with
respect to any Pension Plan sufficient to give rise to a Lien under section
302(f) of ERISA, where in each case under clauses (a) or (b) such contribution,
liability, obligation or Lien would reasonably be expected to have a Material
Adverse Effect.
     9.10 Remedies.
     Upon the occurrence of any Event of Default described above, and in any
such event, and at any time thereafter, if any Event of Default shall then be
continuing, the Administrative Agent shall, upon the written request of the
Required Lenders, by written notice to the Borrower, take any or all of the
following actions, without prejudice to the rights of the Administrative Agent
to enforce its claims against the Borrower, except as otherwise specifically
provided for in this Agreement (provided that, if an Event of Default specified
in Section 9.5 shall occur with respect to the Borrower, the result that would
occur upon the giving of written notice by the Administrative Agent as specified
in clauses (i), and (ii) below shall occur automatically without the giving of
any such notice): (i) declare all of the Commitments terminated, whereupon the
Commitment of each Lender shall forthwith terminate immediately; (ii) declare
the principal of and any accrued interest in respect of all Loans and all
obligations owing hereunder to be, whereupon the same shall become, forthwith
due and payable without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower; and/or (iii) exercise any
other remedies that may be available under this Agreement or applicable law.
     9.11 Remedies Cumulative.
     The rights and remedies of the Administrative Agent and the Lenders under
this Agreement are cumulative and are in addition to and not in substitution for
any rights or remedies provided by law or by equity, and any single or partial
exercise by the Lenders of any right or remedy for a default or breach of any
term, covenant, condition or agreement herein contained shall not be deemed to
be a waiver of or to alter, affect, or prejudice any other right or remedy or
other rights or remedies to which the Lenders may be lawfully entitled for the
same default or breach, and any waiver by the Administrative Agent or the
Lenders of the strict observance, performance or compliance with any term,
covenant, condition or agreement herein contained, and any indulgence granted by
the Administrative Agent or the Lenders shall be deemed not to be a waiver of
any subsequent default. In the event that the Administrative Agent or the
Lenders shall have proceeded to enforce any such right, remedy or power
contained herein and such proceedings shall have been discontinued or abandoned
for any reason, by written agreement between the Lenders and the Borrower, then
in each such event the Borrower and the

- 44 -



--------------------------------------------------------------------------------



 



Lenders shall be restored to their former positions and the rights, remedies and
powers of the Lenders shall continue as if no such proceedings had been taken.
ARTICLE 10
THE ADMINISTRATIVE AGENT
          Each of the Lenders hereby irrevocably appoints the Administrative
Agent as its agent and authorizes the Administrative Agent to take such actions
on its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof, together with such actions and powers as are
reasonably incidental thereto.
          The bank serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
          The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 11.1), and (c) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 11.1) or in the absence of its own gross
negligence or wilful misconduct. The Administrative Agent shall be deemed not to
have knowledge of any Default unless and until written notice thereof is given
to the Administrative Agent by the Borrower or a Lender, and the Administrative
Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article 5 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
          The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the

- 45 -



--------------------------------------------------------------------------------



 



proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
          The Administrative Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties. The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
          Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, with the consent of the
Borrower (not to be unreasonably withheld), to appoint a successor. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent which shall be a
bank with an office in New York, New York, or an Affiliate of any such bank.
Upon the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 11.5 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.
          Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder.

- 46 -



--------------------------------------------------------------------------------



 



          Notwithstanding anything herein to the contrary the Sole Bookrunner
and the Sole Lead Arranger named on the cover page of this Agreement shall not
have any duties or liabilities under this Agreement, except in its capacity, if
any, as a Lender.
ARTICLE 11
MISCELLANEOUS
     11.1 Amendments and Waivers.
     Neither this Agreement, nor any terms hereof or thereof may be amended,
supplemented or modified except in accordance with the provisions of this
Section 11.1. The Required Lenders may from time to time (a) enter into with the
Borrower and Administrative Agent, as applicable, written amendments,
supplements or modifications hereto for the purpose of adding or amending any
provisions to this Agreement or changing in any manner the rights of the Lenders
or of the Borrower hereunder or thereunder, (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
any Default or Event of Default and its consequences; provided that no such
waiver and no such amendment, supplement or modification shall directly
(i) forgive any portion of, or extend or waive the final scheduled maturity date
of, any Loan, or reduce the stated rate of, forgive any portion of or extend the
date for the payment of any interest or fee payable hereunder (other than as a
result of waiving the applicability of any post-default increase in interest
rates) or extend the final expiration date of any Lender’s Commitment or
increase the amount of the Commitments of any Lender, in each case without the
written consent of each Lender whose Loan, interest, fee or Commitment is
changed as set forth above thereby, or (ii) amend, modify or waive any provision
of this Section 11.1 or reduce the percentages specified in the definitions of
the terms “Required Lenders” or consent to the assignment or transfer by the
Borrower of its rights and obligations under this Agreement (except as permitted
pursuant to Section 8.1), in each case without the written consent of each
Lender, or (iii) amend, modify or waive any provision of Article 10 without the
written consent of the then-current Administrative Agent, or (iv) amend
Section 4.2(a) to the extent that it relates to payments for the ratable account
of Lenders without the written consent of each Lender directly and adversely
affected thereby, in each case without the written consent of all the Lenders
except as otherwise specifically provided in this Section 11.1.
     Any such waiver and any such amendment, supplement or modification shall
apply equally to each of the affected Lenders and shall be binding upon the
Borrower, such Lenders, the Administrative Agent and all future holders of the
affected Loans. In the case of any waiver, the Borrower, the Lenders and the
Administrative Agent shall be restored to their former positions and rights
hereunder, and any Default or Event of Default waived shall be deemed to be
cured and not continuing, it being understood that no such waiver shall extend
to any subsequent or other Default or Event of Default or impair any right
consequent thereon.
     11.2 Notices.
     (a) Notices generally. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
facsimile transmission) and, unless otherwise expressly provided herein, if
mailed and properly addressed with postage prepaid or if

- 47 -



--------------------------------------------------------------------------------



 



properly addressed and sent by pre-paid courier service, shall be deemed given
when received and, if transmitted by facsimile, shall be deemed given when the
confirmation of transmission thereof is received by the transmitter, in each
case addressed as follows in the case of the Borrower, the Administrative Agent
and as set forth on Schedule I in the case of each Lender (or as set forth in
the Assignment and Acceptance of any Lender which is an Assignee) or to such
other address as may be hereafter notified by the respective parties hereto:

  (i)   The Borrower:         ITC Holdings Corp.
27175 Energy Way
Novi, MI 48377         Attention: Cameron Bready
Facsimile No.: (248) 374-7129     (ii)   The Administrative Agent:        
JPMorgan Chase Bank, N.A.
Loan Operations
10 South Dearborn, 7th Floor
Mail Code IL1-0010
Chicago, IL 60603
Attention: Claudia Kech
Facsimile No.: (312) 385-7096         with copy to (except in the case of
notices relating to borrowings, continuations and conversions):         JPMorgan
Chase Bank, N.A.
10 South Dearborn, 9th Floor
Mail Code IL1-0090
Chicago, IL 60603
Attention: Nancy R. Barwig
                 Vice President, Mid-Corporate Power & Utilities Credit
Facsimile No.: (312) 732-1762

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to Sections 2.3, 2.6, 2.10, 3.2 and 4.1 shall not be
effective until received.
     (b) Electronic Communications. The Borrower agrees that the Administrative
Agent may make communications available to the Lenders by posting such
communications on Intralinks or a substantially similar electronic transmission
system (the “Platform”). THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.
THE AGENT PARTIES (AS

- 48 -



--------------------------------------------------------------------------------



 



DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN CONNECTION WITH
THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT
OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES (COLLECTIVELY, THE “AGENT
PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY LENDER OR ANY OTHER PERSON OR
ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF THE BORROWER’S OR THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE
EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL NON-APPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM
SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
     11.3 No Waiver; Cumulative Remedies.
     No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
     11.4 Survival of Representations and Warranties.
     All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.
     11.5 Payment of Expenses and Taxes.
     The Borrower agrees (a) to pay or reimburse the Arranger and the
Administrative Agent for all their reasonable and documented out-of-pocket costs
and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and any other documents prepared in connection herewith or therewith, and the
consummation and administration of the transactions contemplated hereby and
thereby (including the syndication of the Commitments), including the reasonable
fees, disbursements and other charges of one counsel to the Administrative
Agent, (b) to pay or reimburse each Lender and the Administrative Agent for all
its reasonable and documented costs

- 49 -



--------------------------------------------------------------------------------



 



and expenses incurred in connection with the enforcement or preservation of any
rights under, or “workout” or restructuring of, this Agreement and any such
other documents, including the reasonable fees, disbursements and other charges
of counsel to each Lender and of counsel to the Administrative Agent, (c) to
pay, indemnify, defend and hold harmless each Lender and the Administrative
Agent from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any delay in paying, stamp, excise and other
similar taxes, if any, that may be payable or determined to be payable in
connection with the execution and delivery of, or consummation or administration
of any of the transactions contemplated by, or any amendment, supplement or
modification of, or any waiver or consent under or in respect of, this Agreement
and any such other documents, and (d) to pay, indemnify, defend and hold
harmless each Lender, the Arranger and the Administrative Agent and their
respective directors, officers, employees, trustee, agents and Affiliates
(collectively, the “Indemnitees”) from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever (including
reasonable and documented fees, disbursements and other charges of counsel
incurred in connection with any investigative, administrative or judicial
proceeding commenced or threatened by any Person, whether or not any such
Indemnitee shall be designated as a party or potential party thereto, and any
fees or expenses incurred by any Indemnitee in enforcing this indemnity),
whether direct, indirect or consequential, whether based on strict liability or
negligence, and whether based on any federal, provincial or foreign laws,
statutes, rules, regulations or guidelines (including Environmental Laws),
common law, equity, contract or otherwise that may be imposed on, incurred by or
asserted against any Indemnitee, in any manner arising out of or relating to
(i) this Agreement and any other agreements or documents contemplated hereby or
thereby, the other transactions contemplated hereby (including the execution,
delivery, enforcement, performance and administration of this Agreement and the
breach by the Borrower of, or default by the Borrower under, any of the
provisions of this Agreement, (ii) the violation of, non-compliance with or
liability under, any Environmental Law applicable to the operations of the
Borrower or any of its Subsidiaries or applicable to any of the Real Estate, or
(iii) any Environmental Claim or any Hazardous Materials relating to or arising
from, directly or indirectly, any past or present activity, operation, land
ownership, possession or control, or practice of, the Borrower or any of its
Subsidiaries from time to time (all the foregoing in this clause (d),
collectively, the “indemnified liabilities”); provided that the Borrower shall
have no obligation hereunder to any Indemnitee with respect to indemnified
liabilities arising from the gross negligence or willful misconduct of such
Indemnitee as determined by a final judgment of a court of competent
jurisdiction of which no appeal (or further appeal) is available and provided
further that the Borrower shall have no obligation hereunder to any Indemnitee
with respect to claims to the extent relating to disputes among the Lenders, any
of the Arranger and/or the Administrative Agent. The agreements in this
Section 11.5 shall survive repayment of the Loans and all other amounts payable
hereunder.
     Each of the Lenders, the Arranger and the Administrative Agent agree that
any and all of their respective rights under this Agreement and any other
agreements contemplated hereby and thereby, including recourse for any
obligation or claim for any indemnification thereunder, is limited to recourse
to the Borrower and its assets as contemplated hereby, and none of the direct or
indirect limited partners, partners, shareholders, members of the Borrower or
any of their respective employees, directors or officers shall have any
obligations or liability, or be subject to any recourse, in respect of any such
obligations or claims hereunder or thereunder.

- 50 -



--------------------------------------------------------------------------------



 



     11.6 Successors and Assigns; Participations and Assignments.
          (a) Assignments Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
          (b) Assignments by Lenders.
          (i) Assignments Generally. Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more assignees (each,
an “Assignee”) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld) of:
     (A) the Borrower, provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee; and
     (B) the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment of all or any portion
of a Loan to a Lender, an Affiliate of a Lender or an Approved Fund.
          (ii) Certain Conditions to Assignments. Assignments shall be subject
to the following additional conditions:
     (A) except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;
     (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;

- 51 -



--------------------------------------------------------------------------------



 



     (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500; and
     (D) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
          (iii) Effectiveness of Assignments. Subject to acceptance and
recording thereof pursuant to paragraph (b)(iv) of this Section, from and after
the effective date specified in each Assignment and Acceptance the Assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.10, 2.11 and 11.5). Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this Section shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section.
          (iv) Maintenance of Register. The Administrative Agent, acting for
this purpose as an agent of the Borrower, shall maintain at one of its offices a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
          (v) Acceptance of Assignments by Administrative Agent. Upon its
receipt of a duly completed Assignment and Acceptance executed by an assigning
Lender and an Assignee, the Assignee’s completed Administrative Questionnaire
(unless the Assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) of this Section and any written
consent to such assignment required by paragraph (b) of this Section, the
Administrative Agent shall accept such Assignment and Acceptance and record the
information contained therein in the Register; provided that if either the
assigning Lender or the Assignee shall have failed to make any payment required
to be made by it pursuant to Section 2.4(b), the Administrative Agent shall have
no obligation to accept such Assignment and Acceptance and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

- 52 -



--------------------------------------------------------------------------------



 



          (vi) No Assignment to the Borrower or its Affiliates. No assignment
pursuant to this Section 11.6 shall be made to the Borrower or any of its
Affiliates.
          (c) Participations.
          (i) Participations Generally. Any Lender may, without the consent of
the Borrower or the Administrative Agent, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the third sentence of
Section 11.1 that affects such Participant. Subject to paragraph (c)(ii) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.10 and 2.11 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 11.8 as though it were a Lender.
          (ii) Limitations on Rights of Participants. A Participant shall not be
entitled to receive any greater payment under Section 2.10 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. Any Participant
that is a Non-U.S. Lender shall not be entitled to the benefits of Section 4.3
unless such Participant complies with Section 4.3(c).
          (d) Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
     11.7 Replacements of Lenders under Certain Circumstances.
     The Borrower shall be permitted to replace any Lender that (a) requests
reimbursement for amounts owing pursuant to Section 2.10 or 4.3, (b) is affected
in the manner described in Section 2.10(a)(iii) and as a result thereof any of
the actions described in such Section is required to be taken or (c) becomes a
Defaulting Lender, with a replacement bank or other financial institution;
provided that (i) such replacement does not conflict with any Requirement of
Law,

- 53 -



--------------------------------------------------------------------------------



 



(ii) no Event of Default shall have occurred and be continuing at the time of
such replacement, (iii) the replacement bank or institution shall purchase, at
par, all Loans and other amounts (other than any disputed amount) pursuant to
Section 2.10, 2.11 or 4.3, as the case may be, owing to such replaced Lender
prior to the date of replacement or as a result of such replacement, (iv) the
replacement bank or institution, if not already a Lender, and the terms and
conditions of such replacement, shall be reasonably satisfactory to the
Administrative Agent, (v) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 11.6 (provided that the
Borrower shall be obligated to pay the registration and processing fee referred
to therein) and (vi) any such replacement shall not be deemed to be a waiver of
any rights that the Borrower, the Administrative Agent or any other Lender shall
have against the replaced Lender.
     11.8 Set-off, Etc.
     (a) After the occurrence and during the continuance of an Event of Default,
in addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise) to
set-off and appropriate and apply against such amount any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such set-off and application
made by such Lender, provided that the failure to give such notice shall not
affect the validity of such set-off and application.
     (b) If any Finance Party shall obtain any payment or other recovery
(whether voluntary, involuntary, by application of setoff or otherwise) on
account of any Loan (other than pursuant to the terms of Section 2.10, 2.11 or
4.3) in excess of its pro rata share of payments obtained by all Finance
Parties, such Finance Party shall purchase from the other Finance Parties such
participations in Loans made by them as shall be necessary to cause such
purchasing Finance Party to share the excess payment or other recovery ratably
(to the extent such other Finance Parties were entitled to receive a portion of
such payment or recovery) with each of them; provided that if all or any portion
of the excess payment or other recovery is thereafter recovered from such
purchasing Finance Party, the purchase shall be rescinded and each Finance Party
which has sold a participation to the purchasing Finance Party shall repay to
the purchasing Finance Party the purchase price to the ratable extent of such
recovery together with an amount equal to such selling Finance Party’s ratable
share (according to the proportion of (a) the amount of such selling Finance
Party’s required repayment to the purchasing Finance Party to (b) total amount
so recovered from the purchasing Finance Party) of any interest or other amount
paid or payable by the purchasing Finance Party in respect of the total amount
so recovered. The Borrower agrees that any Finance Party purchasing a
participation from another Finance Party pursuant to this Section may, to the
fullest extent permitted by law, exercise all its rights of payment (including
pursuant to clause (a) above) with respect to such participation as fully as if
such Finance Party were the direct creditor of the Borrower in the amount of
such participation.

- 54 -



--------------------------------------------------------------------------------



 



If under any applicable bankruptcy, insolvency or other similar law any Finance
Party receives a secured claim in lieu of a setoff to which this Section
applies, such Finance Party shall, to the extent practicable, exercise its
rights in respect of such secured claim in a manner consistent with the rights
of the Lenders entitled under this Section to share in the benefits of any
recovery on such secured claim.
     11.9 Marshalling; Payments Set Aside.
     Neither the Administrative Agent nor any Lender shall be under any
obligation to marshal any assets in favor of the Borrower or any other party or
against or in payment of any or all of the Borrower’s obligations hereunder. To
the extent that the Borrower makes a payment or payments to the Administrative
Agent or Lenders (or to the Administrative Agent for the benefit of Lenders), or
the Administrative Agent or Lenders enforce any security interests or exercise
their rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, any other
provincial, state or federal law, common law or any equitable cause, then, to
the extent of such recovery, the obligation or part thereof originally intended
to be satisfied, and all Liens, rights and remedies therefor or related thereto,
shall be revived and continued in full force and effect as if such payment or
payments had not been made or such enforcement or setoff had not occurred.
     11.10 Counterparts.
     This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts (including by facsimile
transmission), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.
     11.11 Severability.
     Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     11.12 Integration.
     This Agreement represent the agreement of the Borrower, the Administrative
Agent and the Lenders with respect to the subject matter hereof, and there are
no promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to subject matter hereof not expressly set forth or
referred to herein.

- 55 -



--------------------------------------------------------------------------------



 



     11.13 Governing Law.
     THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK AND THE LAWS OF THE UNITED STATES APPLICABLE THEREIN.
     11.14 Submission to Jurisdiction; Waivers.
     The Borrower hereby irrevocably and unconditionally:
     (a) submits for itself and its property in any legal action or proceeding
relating to this Agreement, or for recognition and enforcement of any judgment
in respect thereof, to the non-exclusive general jurisdiction of the courts of
the State of New York;
     (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
     (c) agrees that service of process in any such action or proceeding may be
effected in accordance with the local rules of civil procedure or by mailing a
copy thereof by registered or certified mail (or any substantially similar form
of mail), postage prepaid, to the Borrower at its address set forth in
Section 11.2 or at such other address of which the Administrative Agent shall
have been notified pursuant thereto;
     (d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
     (e) waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 11.14 any special, exemplary, punitive or consequential damages.
     11.15 Acknowledgements.
     The Borrower hereby acknowledges that:
     (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement;
     (b) neither the Administrative Agent nor any Lender (in any capacity) has
any fiduciary relationship with or duty to the Borrower arising out of or in
connection with this Agreement, and the relationship between Administrative
Agent and Lenders, on one hand, and the Borrower, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and

- 56 -



--------------------------------------------------------------------------------



 



     (c) no joint venture is created hereby or otherwise exists by virtue of the
transactions contemplated hereby among the Lenders or among the Borrower and the
Lenders.
     11.16 Waivers of Jury Trial.
     THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.
     11.17 Confidentiality.
     The Administrative Agent and each Lender shall hold all non-public
information furnished by or on behalf of the Borrower in connection with such
Lender’s evaluation of whether to become a Lender hereunder or obtained by such
Lender or the Administrative Agent pursuant to the requirements of this
Agreement (“Confidential Information”), in accordance with its customary
procedure for handling confidential information of this nature and (in the case
of a Lender that is a bank) in accordance with safe and sound banking practices
and in any event may make disclosure as required or requested by any
Governmental Authority, representatives thereof or any nationally recognized
rating agency that requires access to information about such Lender’s investment
portfolio in connection with ratings issued with respect to such Lender or
pursuant to legal process or to such Lender’s or the Administrative Agent’s
lawyers, professional advisors or independent auditors or Affiliates; provided
that, unless specifically prohibited by applicable law or court order, each
Lender and the Administrative Agent shall notify the Borrower of any request by
any governmental agency or representative thereof (other than any such request
in connection with an examination of the financial condition or regulatory
compliance of such Lender by such Governmental Authority or in connection with
ratings by such rating agency with respect to such Lender) for disclosure of any
such non-public information prior to disclosure of such information, and
provided further that in no event shall any Lender or the Administrative Agent
be obligated or required to return any materials furnished by the Borrower or
any Subsidiary of the Borrower. Each Lender and the Administrative Agent agrees
that it will not provide to prospective Assignees or Participants or to
prospective direct or indirect contractual counterparties in swap agreements to
be entered into in connection with Loans made hereunder any of the Confidential
Information unless such Person shall have previously executed a Confidentiality
Agreement substantially in the form prescribed from time to time by the Loan
Sales and Trading Association.
     11.18 Treatment of Loans.
     (a) The Borrower does not intend to treat the Loans and related
transactions as being a “reportable transaction” (within the meaning of Treasury
Regulation Section 1.6011-4). In the event the Borrower determines to take any
action inconsistent with such intention, it will promptly notify the
Administrative Agent thereof.
     (b) The Borrower acknowledges that the Administrative Agent and one or more
of the Lenders may treat its Loans as part of a transaction that is subject to
Treasury Regulation 

- 57 -



--------------------------------------------------------------------------------



 



Section 1.6011-4 or Section 301.6112-1, and the Administrative Agent and such
Lender or Lenders, as applicable, may file such IRS forms or maintain such lists
and other records as they may determine is required by such Treasury
Regulations.
     11.19 USA PATRIOT Act.
     Each Lender hereby notifies the Borrower that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)), such Lender may be required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with said Act.
[Remainder of page intentionally left blank]

- 58 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of
this Agreement to be duly executed and delivered as of the date first above
written.

            ITC HOLDINGS CORP.,
as the Borrower
      By:   /s/ Daniel J. Oginsky         Name:   Daniel J. Oginsky       
Title:   Vice President and General Counsel        JPMORGAN CHASE BANK, N.A.
as Administrative Agent and Lender
      By:   /s/ Nancy R Barwig       Name:   Nancy R Barwig       Title:   Vice
President    

[Signature Page to ITC Holdings Credit Agreement]

 



--------------------------------------------------------------------------------



 



            PNC BANK NATIONAL ASSOCIATION,
as Lender
      By:   /s/ Louis K. McLinden         Name:   Louis K. McLinden       
Title:   Managing Director     

[Signature page to ITC Holdings Credit Agreement]

 



--------------------------------------------------------------------------------



 



            BARCLAYS BANK PLC,
as Lender
      By:   /s/ Alicia Borys         Name:   Alicia Borys        Title:  
Assistant Vice President     

[Signature page to ITC Holdings Credit Agreement]

 



--------------------------------------------------------------------------------



 



            SUNTRUST BANK,
as Lender
      By:   /s/ Andrew Johnson         Name:   Andrew Johnson        Title:  
Director     

[Signature page to ITC Holdings Credit Agreement]

 



--------------------------------------------------------------------------------



 



            COMERICA BANK,
as Lender
      By:   /s/ Blake Arnett         Name:   Blake Arnett        Title:   Vice
President     

[Signature page to ITC Holdings Credit Agreement]

 



--------------------------------------------------------------------------------



 



SCHEDULE I
COMMITMENTS

                                      COMMITMENT LENDER   ADDRESS FOR NOTICES  
COMMITMENT   PERCENTAGE JPMorgan Chase Bank, N.A.  
JPMorgan Chase Bank, N.A.

  $ 22,000,000.00       22 %    
Loan Operations
10 South Dearborn, 7th Floor
Mail Code IL1-0010
Chicago, IL 60603
Attention: Claudia Kech
Facsimile No.: (312) 385-7096
                   
 
                   
with copy to (except in the case of
notices relating to borrowings,
continuations and conversions):
                   
 
                   
JPMorgan Chase Bank, N.A.
10 South Dearborn, 9th Floor
Mail Code IL1-0090
Chicago, IL 60603
Attention: Nancy R. Barwig
                 Vice President, Mid-
Corporate Power & Utilities Credit
Facsimile No.: (312) 732-1762
                   
 
                PNC Bank National  
PNC Bank National Association

  $ 22,000,000.00       22 % Association  
One PNC Plaza
500 First Avenue
                   
Pittsburgh PA 15219
Attention: Susannah Scherer
Facsimile No.: (412) 768-4586
               

 



--------------------------------------------------------------------------------



 



                                      COMMITMENT LENDER   ADDRESS FOR NOTICES  
COMMITMENT   PERCENTAGE Barclays Bank PLC  
Barclays Bank PLC

  $ 20,000,000.00       20 %    
200 Park Avenue
New York NY 10166
Attention: Helen Occhiuzzi
Facsimile No.: (201) 499-3086
                   
 
                SunTrust Bank  
SunTrust Bank

  $ 20,000,000.00       20 %    
303 Peachtree St. 10th Floor
Atlanta GA 30308
Attention: Cheryl Hodge
Facsimile No.: (404) 588-4406
                   
 
                Comerica Bank  
Comerica Bank

  $ 16,000,000.00       16 %    
500 Woodward Avenue, 9th Floor,
Detroit MI 48226
Attention: Stacie McVeigh
Facsimile No.: (313) 222-9514
                   
 
                   
Total amount
  $ 100,000,000.00       100 %

 



--------------------------------------------------------------------------------



 



SCHEDULE II
ENVIRONMENTAL MATTERS
[NONE]

 



--------------------------------------------------------------------------------



 



SCHEDULE III
PENSION AND WELFARE MATTERS
[NONE]

 



--------------------------------------------------------------------------------



 



SCHEDULE IV
OUTSTANDING LIENS ON CLOSING DATE
[NONE]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Notice of Borrowing
NOTICE OF BORROWING

TO:   JPMorgan Chase Bank, N.A.
Loan Operations
10 South Dearborn, 7th Floor
Mail Code IL1-0010
Chicago, IL 60603
Attention: Claudia Kech
Facsimile No.: 312/385-7096

          Pursuant to the Term Loan Agreement, dated as of April 29, 2009 (as
the same may be amended, modified, supplemented, restated or replaced from time
to time, the “Term Loan Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), among ITC Holdings Corp.,
a Michigan corporation (the “Borrower”), the Lenders, and JPMorgan Chase Bank,
N.A., as the Administrative Agent, this represents the Borrower’s request to
borrow as follows:

      Term Loan:

  1.   Date of borrowing:     2.   Amount of borrowing:     3.   Lender(s):
Lenders, in accordance with their Commitments under the Term Loan Agreement    
4.   Interest rate option:

          Please wire transfer the proceeds of the Borrowing in accordance with
the funds flow memorandum delivered under separate cover.
          The undersigned officer, to the best of his or her knowledge, in his
or her capacity as an officer of the Borrower certifies that:
     (i) All representations and warranties made by the Borrower contained in
the Term Loan Agreement are true and correct in all material respects with the
same effect as though such representations and warranties had been made on and
as of the date hereof (except where such representations and warranties
expressly relate to an earlier date, in

 



--------------------------------------------------------------------------------



 



which case such representations and warranties are true and correct in all
material respects as of such earlier date; and
     (ii) No event has occurred and is continuing or would result from the
consummation of the Borrowing contemplated hereby that would constitute a
Default or an Event of Default.
Dated:

            ITC HOLDINGS CORP.
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Form of Notice of Continuation

TO:   JPMorgan Chase Bank, N.A., as Administrative
Agent under the Credit Agreement (as defined
below)
Loan Operations
10 South Dearborn, 7th Floor
Mail Code IL1-0010
Chicago, IL 60603
Attention: Claudia Kech
Facsimile No.: 312/385-7096

               Pursuant to the Term Loan Agreement, dated as of April 29, 2009
(as the same may be amended, modified, supplemented, restated or replaced from
time to time, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), among ITC
Holdings Corp., a Michigan corporation (the “Borrower”), the various financial
institutions and other persons from time to time referred to as “Lenders” in the
Credit Agreement (the “Lenders”), JPMorgan Chase Bank, N.A., as the
Administrative Agent, this represents the Borrower’s request to continue Loans
as follows:

  1.   Date of continuation or conversion:        
                                        ,           2.   Amount of Loans being
continued or converted:         $
                                                                 3.   Nature of
continuation or conversion:

             
 
                         a.   Conversion of a LIBOR Loan as an ABR Loan
 
                         b.   Conversion of an ABR Loan as a LIBOR Loan
 
                         c.   Continuation (rollover) of LIBOR Loans as LIBOR
Loans

  4.   If Loans are being continued as or converted into LIBOR Loans, the
duration of the new LIBOR Period that commences on the continuation or
conversion date:                              month(s)

               The undersigned officer, to the best of his or her knowledge, in
his or her capacity as an officer of the Borrower, certifies that:

 



--------------------------------------------------------------------------------



 



     (i) All representations and warranties made by the Borrower contained in
the Credit Agreement are true and correct in all material respects with the same
effect as though such representations and warranties had been made on and as of
the date hereof (except where such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties are
true and correct in all material respects as of such earlier date) provided
that, the representation made in Section 6.14 shall be made only on the Closing
Date; and
     (ii) No event has occurred and is continuing or would result from the
consummation of the Borrowing contemplated hereby that would constitute a
Default or an Event of Default.
Dated:                                         

            ITC HOLDINGS CORP.
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Form of Closing Certificate
CLOSING CERTIFICATE
ITC HOLDINGS CORP.
               I, the undersigned, an Authorized Officer of ITC Holdings Corp.
(the “Borrower”), hereby certify to the best of my knowledge, information and
belief, for and on behalf of the Borrower, and not in my personal capacity,
that:

  (a)   This certificate is furnished pursuant to the Term Loan Agreement (as
the same may be amended, modified, supplemented, restated or replaced from time
to time, the “Credit Agreement”), dated as of April 29, 2009, among the
Borrower, a Michigan corporation, the Lenders thereto and JPMorgan Chase Bank,
N.A., as administrative agent. Unless otherwise defined herein, capitalized
terms used in this certificate shall have the meanings set forth in the Credit
Agreement.     (b)   Attached hereto as Exhibit A is a true and complete copy of
the Certificate of Incorporation of the Borrower as filed in the Office of the
Secretary of State of the State of Michigan, together with all amendments
thereto adopted through the date hereof and as in effect on the date hereof.    
(c)   Attached hereto as Exhibit B is a true and complete copy of the Bylaws of
the Borrower, together with all amendments thereto adopted through the date
hereof and as in effect on the date hereof.     (d)   Attached hereto as
Exhibit C is a true and complete copy of the resolutions duly adopted by the
Board of Directors of the Borrower at a meeting of such Board of Directors held
on [____], approving and authorizing the execution, delivery and performance of
the Credit Agreement and the transactions contemplated thereby. Such resolutions
have not been amended, modified, revoked or rescinded since the date of adoption
thereof, are in full force and effect on the date hereof and are the only
resolutions that have been adopted by the Board of Directors of the Borrower
with respect to the subject matter thereof.     (e)   The persons whose names
appear on Exhibit D attached hereto are duly elected, qualified and acting
officers of the Borrower occupying the offices set forth opposite their
respective names on Exhibit D, and the signature set forth opposite their
respective names are their true and genuine signatures, and each of such
officers is duly authorized to execute and deliver the Credit Agreement on
behalf of the Borrower and each of the related documents to which it is a party
and any other agreement, instrument or document to be delivered by the Borrower
pursuant to the Credit Agreement.

 



--------------------------------------------------------------------------------



 



  (f)   The representations and warranties of the Borrower set forth in the
Credit Agreement are true and correct in all material respects.     (g)   No
Default or Event of Default has occurred and is continuing.

* * * * *

 



--------------------------------------------------------------------------------



 



5

    IN WITNESS WHEREOF, I have hereunto set my hand on behalf of the Borrower
this [_] day of April, 2009.

           
 
 
 
Name:    
 
  Title:    

     I, the undersigned, [                    ] of the Borrower, do hereby
certify solely on behalf of the Borrower and not in my individual capacity that
[                    ] is the duly elected and qualified Secretary of the
Borrower and the signature above is his genuine signature.
     IN WITNESS WHEREOF, I have hereunto set my hand on behalf of the Borrower
this [_] day of April, 2009.

           
 
 
 
Name:    
 
  Title:    

 



--------------------------------------------------------------------------------



 



EXHIBIT D
Form of Compliance Certificate
TO:     The Lenders and the Administrative Agent
The undersigned, an Authorized Officer of ITC Holdings Corp. (the “Borrower”),
in such capacity and not personally, hereby certifies to the best of my
knowledge, information and belief that:

1.   I am the duly appointed                                          of the
Borrower named in the Term Loan Agreement, dated as of April 29, 2009 (as the
same may be amended, modified, supplemented, restated or replaced from time to
time, the “Credit Agreement”), among ITC Holdings Corp., a Michigan corporation
(the “Borrower”), the Lenders and JPMorgan Chase Bank, N.A., as the
Administrative Agent and as such I am providing this certificate for and on
behalf of the Borrower pursuant to Section 7.1(c) of the Credit Agreement.
Unless the context otherwise requires, capitalized terms in the Credit Agreement
which appear herein without definitions shall have the meanings ascribed thereto
in the Credit Agreement.   2.   I am familiar with and have examined the
provisions of the Credit Agreement including those of Articles 6, 7, 8 and 9
therein and have reviewed and am familiar with the contents of this certificate.
  3.   Delivered herewith are the financial statements required to be delivered
pursuant to Section 7.1(a) and (b) of the Credit Agreement.   4.   No Default or
Event of Default has occurred and is continuing as of the date hereof [or if any
Default or Event of Default does exist, specify the nature and extent thereof].
  5.   As of the last day of the fiscal quarter ending _____ the financial ratio
referred to in Section 8.4 of the Credit Agreement is ___:___ and was calculated
as set forth in Schedule I.

Dated this day of                     ,                    .

       
 
[Name and Title]
   

 



--------------------------------------------------------------------------------



 



Schedule I
ITC Holdings Corp.
Debt to Capitalization Ratio

         
1. Total Debt for the relevant Test Period
  $                       
2. Total Capitalization for such Test Period
       
(a) Total Debt
  $                       
(b) Total stockholder’s equity of the Borrower
  $                       
(c) Total Capitalization: The sum of Items 2(a) and 2(b)
  $                       
3. DEBT TO CAPITALIZATION RATIO: the ratio of Item 1 to Item 2
          %
4. Maximum Debt to Capitalization Ratio allowed
    75 %
5. In compliance
  Yes / No

 